                    EXHIBIT G
Excerpts of Essays Concerning Plaintiff by Omar Qazi
Whole Mars Catalog – Tools for a new world                                                   11/1/19, 1&36 PM




                                             Whole Mars Catalog
                                               Tools for a new world




                                      Thanks for the Love
   Thanks for all the love everybody  I miss you guys all a lot. I’m doing great and am
   planning to enjoy my weekend. But come back Monday for more on this story.


   What’s on Monday?
   On Monday, I’ll tell the whole story, with screenshots and other evidence.

   I’ll show you how Aaron Greenspan, the Tesla short seller who runs a fake charity called
   called the “Think Computer Foundation” (doing business as Plainsite) started
   harassing and stalking me in January of this year, after I wrote a tweet he didn’t like.

   I’ll document his attempts to threaten, silence, and intimidate me. I’ll show you the tweets
   and messages he sent about me, and how his short seller gang took up the call to continue
   harassing me based on provably false information. I’ll show you what they said to me and
   the messages and threats they sent to my family and employer.

   I’ll show you how he tried to slander me by going to the media and Twitter with false
   allegations about me, and show you the evidence that proves that they are not true.

   I’ll tell you about Aaron’s fake charity that Tesla short sellers are donating to in order to
   pass tax deductible “charity” funds to Aaron so that he can attack Tesla customers, young
   girls, and members of the US military. I’ll explain how he committed tax fraud and
   securities fraud, and his campaign to cover up his crimes and remove evidence from the
   internet once his fraud was discovered.

   And I’ll even get into some history about how he extorted $250,000 from Mark Zuckerburg
   claiming he was the original inventor of Facebook, and how he claimed Square stole the
   idea for Square cash from his app “FaceCash” (tagline: Pay with your face!)

   It’s going to be one hell of a blog post. You’re not going to want to miss it. Click the follow
https://wholemars.org/                                                                          Page 1 of 13
Whole Mars Catalog – Tools for a new world                                                                         11/1/19, 1&36 PM



   button at the bottom of the site and it’ll be sent directly to your inbox.

   Anyway, like I said I’m going to go enjoy my weekend. But come back Monday for a story
   you won’t want to miss.

   Oh, if you want some intro to the story read this post someone (not me) wrote for
   the Victim’s of Aaron Greenspan Foundation’s website. I will present more new
   information and more of my side of the story on Monday, with lots of new details that have
   never been shared before.

            Advertisements




              Join ACEP Today!
              Start receiving education and benefits ASAP.

                                                             REPORT THIS AD                              REPORT THIS AD




                     Steve Jobs               November 1, 2019                Uncategorized   Leave a comment




                                                     Join Mastadon
   I’ve setup an open source social network that’s similar to Twitter called Mastadon on this
   website.

   Sign up if you want to communicate with me in a twitter-like way at
   mast.wholemars.com


https://wholemars.org/                                                                                                    Page 2 of 13
Whole Mars Catalog – Tools for a new world                                                    11/1/19, 1&36 PM



                          Steve Jobs          October 31, 2019   Uncategorized   2 Comments




                                             Steve Jobs is Dead
   Boom. It’s me.

   I wanted to give you all an update, since I know there have been many questions. Today I
   was notified by Twitter that my account @tesla_truth has been permanently suspended. I
   will not be allowed to use Twitter any longer, or create any new accounts. Here is the
   notification from Twitter at 6:22 PM today citing “multiple or repeat violations of the rules”




https://wholemars.org/                                                                           Page 3 of 13
Whole Mars Catalog – Tools for a new world                                            11/1/19, 1&36 PM




   What were the violations?
   Since my @tesla_truth Twitter account was focused on exposing a massive social media
   disinformation campaign orchestrated against Tesla, as well as posting real information
   about Tesla products, Tesla short sellers did not like me very much. A lot of untrue
   information about me, and the reasons why I was suspended are being spread and will
   continue to be spread. Please don’t believe unsubstantiated claims about me. Here is the
   real info on how $TSLAQ and Aaron Greenspan were able to get my account taken down.


   Suspension #1: Immediately After Opening



https://wholemars.org/                                                                   Page 4 of 13
Whole Mars Catalog – Tools for a new world                                          11/1/19, 1&36 PM




   I started the @tesla_truth Twitter handle on November 27, 2018 to refute the
   disinformation campaign orchestrated by a group of Tesla short sellers who called
   themselves “$TSLAQ”, noting their intent to bankrupt the company in order to make
   money betting against the stock.

   After two days of tweeting, my account was suspended on the 29th of November 2018. I
   sent in an appeal, and one day later it was unsuspended on November 30 2018.




   Suspension #2: Impersonation
   The display name on my @tesla_truth account was “Steve Jobs”. The subject of the account
   was the importance of innovation, and as a funny sort of parody of the anonymous swarms

https://wholemars.org/                                                                 Page 5 of 13
Whole Mars Catalog – Tools for a new world                                              11/1/19, 1&36 PM



   of accounts posting negative information about Tesla, I thought it would be funny to post in
   character as Steve Jobs back from the dead to explain Tesla’s technology. I did not closely
   review the rules around parody accounts and $TSLAQ was able to have me suspended for
   impersonating Steve Jobs.

   On July 3rd, I was notified that my account was permanently deleted and would not be
   restored for violating the rules against impersonation. This report was likely submitted by
   Aaron Greenspan.




https://wholemars.org/                                                                     Page 6 of 13
Whole Mars Catalog – Tools for a new world                                           11/1/19, 1&36 PM




   After writing an appeal begging for my account back and explaining that it was a parody
   and not meant to deceive, Twitter allowed me to have my account back as long as I changed
   the name to “Steve Jobs’ Ghost” and changed the bio.




https://wholemars.org/                                                                  Page 7 of 13
Whole Mars Catalog – Tools for a new world                                           11/1/19, 1&36 PM




   Suspension #3: Copyright on Aaron Greenspan’s
   Purple Shirt
   Since January 2019, I have been stalked and harassed by a deranged Tesla short seller
   named Aaron Greenspan. At one point I tweeted a picture of Aaron that is shown many
   places on the internet, including in this blog post.

   Aaron sent a Digital Millennium Copyright Act takedown notice to Twitter demanding that
   they remove my profile header image, which was the top portion of the picture (showing the
   top of his head). I thought it was so funny that Aaron would bother to send a DMCA
   takedown notice that I posted two screenshots showing my profile before and after the
   copyright removal. I didn’t think a screenshot of the old violation constituted copyright
   infringement, but Aaron waited until the day before Tesla earnings and sent an email to
https://wholemars.org/                                                                  Page 8 of 13
Whole Mars Catalog – Tools for a new world                                               11/1/19, 1&36 PM



   Twitter asking them to remove both my @tesla_truth and personal accounts for repeated
   copyright violations. Twitter agreed, and suspended my account. I was able to get it back
   about 1 day later.




   Suspension #4: Spam + Permanent Ban
   One day after getting my account back for the copyright violation, I received a notice that
   my personal account and @tesla_truth account had been permanently banned due to

https://wholemars.org/                                                                      Page 9 of 13
Whole Mars Catalog – Tools for a new world                                            11/1/19, 1&36 PM



   “Spam”. The appeal email from Twitter said this was connected to the copyright case, so it
   seems clear that Aaron Greenspan submitted this complaint. It’s unclear what exactly the
   violation of the spam policy was, but things like posting from a different account while
   you’re suspended could fall under this policy. I appealed the suspension, but 7 days later
   (today) Twitter told me that after reviewing my appeal my account would not be restored. I
   will not be able to create a new account either.




https://wholemars.org/                                                                  Page 10 of 13
Whole Mars Catalog – Tools for a new world   11/1/19, 1&36 PM




https://wholemars.org/                         Page 11 of 13
Whole Mars Catalog – Tools for a new world                                                  11/1/19, 1&36 PM




   What now?
   Don’t worry about it. Getting off Twitter is actually kind of nice. The shorts are doomed
   either way, and you can subscribe to this blog if you still want to hear from me. There’s an
   email signup on the bottom of the page. And who knows, maybe Twitter will change their
   mind when they find out more about the situation

   It’s clear that the Tesla short sellers have put a lot of effort into making sure you can’t hear
   from me. But their thesis is falling apart, and their fraud will be exposed. I’ll have a lot more
   to say later but for now I’ll be relaxing and enjoying my weekend. I just wanted to give you
   all an update on what happened now that I know that I am permanently banned from
   Twitter forever. Sad how the platform has been abused to become a propaganda tool for
   Tesla shorts.


https://wholemars.org/                                                                        Page 12 of 13
Whole Mars Catalog – Tools for a new world                                                     11/1/19, 1&36 PM



   I’ll miss you guys all a lot! The 11 months we had together on that account were great. Never
   forget what the Tesla short sellers did! If they can use Twitter to try and destroy Tesla,
   others will use Twitter to destroy America and destroy democracy.


   Media Inquiries
   If you are a journalist who would like to know more, or is researching the $TSLAQ social
   media disinformation campaign, please feel free to contact me anytime.


   Support this Site
   If you’d like to support this website, you can do so here:


                                                      Monthly Donation


                         Steve Jobs          October 31, 2019    Uncategorized   91 Comments


   Whole Mars Catalog, Blog at WordPress.com.




https://wholemars.org/                                                                           Page 13 of 13
Famous Last Words –– Whole Mars Catalog               5/20/20, 2'31 PM




             MENU




       WHOLE MARS CATALOG
       Access to tools for the new world


       WRITTEN BY STEVE JOBS

       NOVEMBER 1, 2019

       FAMOUS LAST WORDS




https://wholemars.net/2019/11/01/famous-last-words/        Page 1 of 4
Famous Last Words –– Whole Mars Catalog                                                                    5/20/20, 2'31 PM




       Less than 1 day after this post exposing Aaron Greenspan’s fraudulent “Think Computer Foundation”

https://wholemars.net/2019/11/01/famous-last-words/                                                             Page 2 of 4
Famous Last Words –– Whole Mars Catalog                                                                        5/20/20, 2'31 PM



       charity was posted, Aaron had it removed from Medium.


       Less than two weeks later, he had my account removed from Twitter.


       Don’t underestimate the lengths this insane psychopathic individual will go to cover up his crimes. He has
       no job, so he has nothing to do but harass and threaten people. Don’t let him intimidate you into silence,
       but be prepared for him to come after you if you speak out against him.


       SHARE IT FOR A FREE TESLA:

          Twitter        Facebook

       LIKE THIS:

             Like

       5 bloggers like this.




       RELATED




       Tesla Short Seller Aaron Greenspan             Response to Frederic       Mark Spiegel Covers Half of Short
       Starts Rumor That Elon Musk Has                May 17, 2020               Position Again After 2020 Ass-
       Cancer                                         In "Damn Shawty"           Kicking
       December 17, 2019                                                         January 9, 2020
       In "Damn Shawty"                                                          In "Damn Shawty"




       P O S T E D I N U N C AT E G O R I Z E D .




https://wholemars.net/2019/11/01/famous-last-words/                                                                  Page 3 of 4
Famous Last Words –– Whole Mars Catalog                                                                  5/20/20, 2'31 PM




       2 THOUGHTS ON “FAMOUS LAST WORDS”
                    PA U L
                    NOVEMBER 2, 2019 AT 7:37 AM

       Origins of the Think Computer Foundation link doesn’t seem to be working, AG got to you?


            Like

       REPLY




                    SAMMY
                    NOVEMBER 2, 2019 AT 6:12 PM

       Thanks for exposing him, and tirelessly working on setting the record straight.

            Like

       REPLY




       LEAVE A REPLY


          Enter your comment here...




            PREVIOUS POST



                                                                                                  NEXT POST




https://wholemars.net/2019/11/01/famous-last-words/                                                           Page 4 of 4
Telling my story –– Whole Mars Catalog                                                                            5/20/20, 2'31 PM




              MENU




        WHOLE MARS CATALOG
        Access to tools for the new world


        WRITTEN BY STEVE JOBS

        NOVEMBER 3, 2019

        TELLING MY STORY
        Previously I said that on Monday I’d present my story about how a fraudulent charity called the Think
        Computer Foundation (doing business as PlainSite) cyberstalked and harassed me all year. Remarkably,
        board members Aaron Greenspan, Neil Greenspan, and Judith Greenspan are accepting donations from
        Tesla short sellers to personally attack Tesla customers, in violation of the law.

        This constitutes tax fraud and securities fraud, given that a substantial if not all significant activity of the
        501 (c)(3) is intended to inure private benefit to Aaron Greenspan’s personal stock market bets. To receive
        a tax exemption as a non-profit all of an organization’s activities must be directed towards an exempt
        purpose that serves only the public good. There can be no benefits to any individual, especially not those
        running the organization. Criminal harassment is certainly not an exempt charitable activity.

        Tesla short sellers are able to deduct donations to this “charity” due to the illegal misappropriation of a
        non-profit Aaron Greenspan registered as a high school project to “donate computers to children with

https://wholemars.net/2019/11/03/telling-my-story/                                                                     Page 1 of 6
Telling my story –– Whole Mars Catalog                                                                             5/20/20, 2'31 PM



        disabilities”. In addition, the foundation is able to avoid paying taxes, including on $250,000 Aaron
        Greenspan extorted from Mark Zuckerburg challenging the trademark application for Facebook.

        The story is coming, but I’m not sure I’ll be done with it tomorrow. There are a few reasons for this:


         1. I want to make sure I do it right, in an impartial and unemotional way, presenting all the evidence
            that’s available
         2. I’m enjoying the break
         3. I know that I will be attacked and targeted after I post it, and I’m not missing that. I know the haters
             are still posting about me, but I don’t have to read most of it and I enjoy that

        So the story is coming, but just be patient. I haven’t ever told this whole story because it’s kind of painful
        and there are a lot of parts that are very personal. But it needs to be done.


        SHARE IT FOR A FREE TESLA:

          Twitter         Facebook

        LIKE THIS:

             Like

        5 bloggers like this.




        RELATED




        Tesla Short Seller Aaron Greenspan           Response to Frederic            Tesla Short Sellers Filed a Fake
        Starts Rumor That Elon Musk Has              May 17, 2020                    NHTSA Petition Under My Name
        Cancer                                       In "Damn Shawty"                January 20, 2020
        December 17, 2019                                                            In "Damn Shawty"
        In "Damn Shawty"




https://wholemars.net/2019/11/03/telling-my-story/                                                                       Page 2 of 6
Response to Frederic –– Whole Mars Catalog            5/20/20, 2'34 PM




             MENU




       WHOLE MARS CATALOG
       Access to tools for the new world


       WRITTEN BY STEVE JOBS

       MAY 17, 2020

       RESPONSE TO FREDERIC




https://wholemars.net/2020/05/17/frederic-response/      Page 1 of 106
Response to Frederic –– Whole Mars Catalog                                                                       5/20/20, 2'34 PM



       My name is Omar Qazi, and I called Frederic Lambert a “complete piece of shit”. Do I regret my choice of
       words and choice of venue? Yes, very much so. I apologize sincerely to Frederic, and to my podcast team. But
       what can I say? At the time, it came from the heart. I own up to what I said, and I alone am responsible for it.


       Today, I wanted to respond the way I should have to an op-ed published by Frederic Lambert on Electrek,
       where he called out Vincent, the Third Row Twitter account, 28delayslater and others Tesla customers that
       have criticized his writing. He accused his critics of “toxic spreading of misinformation” and “superfandom
       that is negative for the electric revolution”.


       li We’ll go through the piece line by line together so I can share my thoughts. Frederic didn’t let us know
       about the piece in advance or give us a chance to respond before publishing it, even though he said he
       worked on it for a while. If he had, we would have corrected all inaccuracies before publication.



                             Britney Spears - Toxic (O4cial Video)




       BACKGROUND ON TWITTER
       To understand this week’s drama, you really need to know the backstory with me and Twitter.


       Nothing interesting happened in my first 10 years on Twitter. Then in April 2018 I got the Tesla Model 3 that I
       had pre-ordered 2 years earlier, and tweeted about it.

https://wholemars.net/2020/05/17/frederic-response/                                                                  Page 2 of 106
Response to Frederic –– Whole Mars Catalog                                                                        5/20/20, 2'34 PM



       TSLAQ

       What happened next surprised me. A swarm of anonymous troll accounts started commenting on my post
       making fun of me and replying with false negative information about Tesla. They assured me that Tesla was
       about to file for bankruptcy, and that Elon Musk was a criminal fraud. I decided to follow them, and try and
       talk to them. What they were saying didn’t at all match the experiences I was having with my new car.

       Trying to talk to them didn’t help –– they just laughed. I quickly realized that these anonymous accounts
       weren’t on Twitter to discuss Tesla, they were there to push a disinformation campaign against the company,
       and harass Tesla CEO Elon Musk through a campaign of provocation and psychological warfare designed to
       turn the media and the public against him. It went beyond just tweets and news articles –– they would chase
       Tesla employees in their cars, and manipulate courts, financial markets, regulators, or any other means
       available to do damage to Tesla.

       The volume of false and misleading tweets they put out about Tesla was insane. They made use of social
       media well, creating memes and jokes reinforcing their narrative that were honestly kind of funny, but didn’t
       end up being true. Their message was catching on and gaining wide acceptance, which frustrated me
       because I could clearly see from using the product that what they were saying wasn’t true. I realized I
       couldn’t provide an adequate rebuttal for massive amounts of misinformation through my personal
       @omarqazi account. I would feel bad about spamming everyone who wanted to follow me personally with
       constant responses to false negative info about Tesla. I realized to fight the trolls, I had to become a troll
       myself.

       So I created a new account called @tesla_truth. To parody the ridiculousness of trusting something written
       by an anonymous online account, I decided to make the display name for the account “Steve Jobs”.

       TESLA TRUTH

       The strategy for the account was to overpower TSLAQ with an absurd number of tweets showing the other
       side of what was happening at Tesla. All day every day, Tesla short-sellers would try and push their narrative
       that Tesla was about to go bankrupt any minute. By pushing this narrative, they hoped to create a “self
       fulfilling prophecy” where a falling stock price, loss of confidence from consumers and suppliers, and loss of
       confidence in Musk would actually push the company further to the brink or even (they hoped) over the
       edge. This would allow them to make money betting against the company’s stock. The group called
       themselves “$TSLAQ”, referring to the Q that is appended to a stock ticker symbol when the company goes
       bankrupt.



https://wholemars.net/2020/05/17/frederic-response/                                                                     Page 3 of 106
Response to Frederic –– Whole Mars Catalog                                                                      5/20/20, 2'34 PM



       Besides posting about the positives, the account also refuted the negative narrative pushed in TSLAQ
       tweets, as well as by journalists who worked closely and became friendly with TSLAQ members as sources
       for their articles in publications like the LA Times, New York Times, CNBC, Bloomberg, the Wall Street
       Journal, and other publications. The mainstream view at the time was that Tesla would never be profitable,
       and short sellers were considered the primary experts on the company.


       Before long, the account really got on TSLAQ’s nerves. My view was that what I was doing would help them
       avoid huge losses, even if they didn’t want to hear it. The TSLAQ community put together a “block list” of
       accounts that were starting to see through what they were doing. This list of thousands of Twitter accounts
       that had ever said anything positive about Tesla helped them create Twitter conversation threads that
       appeared unanimously negative. Even TSLAQ members who started to express concern about what was
       happening were added to the block list, forcing conformity of opinion on the threat of exile.

       AARON GREENSPAN

       I started the @tesla_truth account in November, and it didn’t take long before some short sellers started
       getting pissed off about what I said about them. On my birthday in January, I did some googling and
       realized that a TSLAQ account called “Plainsite” posing as a 501 (c) (3) tax exempt charity was run guy a guy
       named Aaron Greenspan. Greenspan had attended Harvard with Mark Zuckerburg, and turned down the
       chance to start Facebook with Zuck because he “already had a lot going on” with the computer repair
       business he started in high school, Think Computer.

       After Facebook made it big, Aaron Greenspan took legal action against Zuckerburg for supposedly “stealing
       the idea for Facebook” from him, aiming to block Facebook from getting a trademark on the name. He later
       sued the makers of the movie “The Social Network” for not putting him in the movie. After that, he also sued
       Jack Dorsey and Square, claiming the idea for “Square Cash” was stolen from his failed app “FaceCash” (Pay
       with your face!). I personally thought it was hilarious that he claimed he invented Facebook, and posted
       some tweets making fun of that fact. Greenspan didn’t think it was funny. Shortly after the tweets were
       posted, he sent a series of threatening direct messages to the account:




https://wholemars.net/2020/05/17/frederic-response/                                                                 Page 4 of 106
Response to Frederic –– Whole Mars Catalog            5/20/20, 2'34 PM




https://wholemars.net/2020/05/17/frederic-response/      Page 5 of 106
Response to Frederic –– Whole Mars Catalog                                                                  5/20/20, 2'34 PM




       Greenspan threatened to sue me unless I deleted the tweets making fun of him. I refused, as he chose to do
       it in a rude and threatening way rather than trying to reason with me politely. Greenspan was enraged, and
       decided to “Doxx” me for my 25th birthday. “Doxxing” is when you post someones name and private info
       online for the purpose of directing harassment towards them. My identity was no secret to anyone who
       asked politely, but by posting my private info to the TSLAQ community Greenspan hoped I would feel unsafe
       and uneasy and avoid looking further into him or criticizing him in the future.



https://wholemars.net/2020/05/17/frederic-response/                                                            Page 6 of 106
Response to Frederic –– Whole Mars Catalog            5/20/20, 2'34 PM




https://wholemars.net/2020/05/17/frederic-response/      Page 7 of 106
Response to Frederic –– Whole Mars Catalog            5/20/20, 2'34 PM




https://wholemars.net/2020/05/17/frederic-response/      Page 8 of 106
Response to Frederic –– Whole Mars Catalog                                                                     5/20/20, 2'34 PM




       While most of the TSLAQ community initially criticized Greenspan for the retaliatory doxxing, they started
       to support his harassment efforts as the @tesla_truth account started making fun of them too. Greenspan
       was enraged and escalated his attacks on me and my credibility.


       In July, Greenspan again threatened to sue me and accused me of illegally raising capital online. Although
       his false accusations didn’t bother me, since I knew he was grasping at straws, I was disturbed by the effort
       he was putting in to stalk me and put out false information designed to damage my credibility and
       reputation. For the moment, I shrugged it off and moved on.


https://wholemars.net/2020/05/17/frederic-response/                                                               Page 9 of 106
Response to Frederic –– Whole Mars Catalog                                                                   5/20/20, 2'34 PM




       The next month, as I was preparing to be interviewed by Bloomberg journalist Zach Mider for a
       Businessweek feature on Autopilot, I noticed Greenspan post this video on his “charity” Plainsite’s YouTube
       channel:




       This perplexed me, as Plainsite was supposed to be a charity. What was Greenspan trying to do? Get me a


https://wholemars.net/2020/05/17/frederic-response/                                                            Page 10 of 106
Response to Frederic –– Whole Mars Catalog                                                                      5/20/20, 2'34 PM



       ticket? In the video he posted, I wasn’t even driving. Using the brand of a tax-exempt organization to push
       false negative information solely to inure private benefit to Greenspan through his stock market short
       selling bets seemed like a clear case of tax fraud.

       I did some research and realized when Zuckerburg paid Greenspan $250,000 to settle the trademark
       dispute, Greenspan “donated” it to his “charity” Plainsite, avoiding a $50k – $100k tax bill. Greenspan then set
       up an “investment management” company called Turing Feynman, which I suspect is used to short the
       stocks of companies like Facebook and Tesla that he holds personal grudges against.

       As time went on, Greenspan became more and more enraged, and also became worried about my
       allegations of his tax fraud and misconduct. On the day Bloomberg came to interview me, he published a
       series of tweets and wrote an email to the entire Tesla board of directors, and a group of journalists covering
       Tesla where he accused me of “harboring child pornography”. He did not mention his earlier accusations
       about running a red light or committing securities fraud. Because he included Bloomberg in the list of
       journalists, a copy of the email found its way to me which made Greenspan very upset when I tweeted about
       it, exposing his conduct.




https://wholemars.net/2020/05/17/frederic-response/                                                               Page 11 of 106
Response to Frederic –– Whole Mars Catalog                                                                   5/20/20, 2'34 PM




                             Aaron Greenspan @AaronGreenspan · Apr 14, 2020
                             Kind of reminds me of that time Bloomberg cancelled my interview,
                             which would have been critical of $FB and Airbnb, as soon as I arrived
                             at the studio. Oops, never rescheduled! twitter.com/niubi/status/1…

                               Bill Bishop      @niubi
                               NPR on 2014 quashing of coverage that might upset Xi and the
                               CCP - Bloomberg News Killed Investigation, Fired Reporter, Then
                               Sought To Silence His Wife npr.org/2020/04/14/828… npr has
                               audio of the infamous winkler conference call


                              Aaron Greenspan
                              @AaronGreenspan

                    Or that time a Bloomberg reporter shared an e-mail I wrote with
                    another Bloomberg reporter, who shared it with an unstable source
                    I had warned them about, who then used it to harass me on social
                    media—and didn’t admit it until I asked directly.
                         13 7:18 AM - Apr 14, 2020

                         See Aaron Greenspan's other Tweets


       The next day Zach Mider called me on the phone “So, you don’t really have kiddie porn do you?”. I said no and
       explained the background with Greenspan going after me. Thankfully, he understood and believed me.
       What are the chances this would happen the same day I was getting interviewed by Bloomberg? It must
       have been an amazing coincidence.


       I wish I could tell you the story ends there, but it got worse when the feature in Bloomberg Businessweek
       was finally published. Greenspan reveres influence with the media, and often praises journalists in a thinly
       veiled attempt to gain favor with them. The idea that I, the guy he had been trying so hard to discredit,
       would be featured in Bloomberg? Greenspan was livid.


       On October 9, 2019 the story went out:




https://wholemars.net/2020/05/17/frederic-response/                                                            Page 12 of 106
Response to Frederic –– Whole Mars Catalog                                                                5/20/20, 2'34 PM




       Right on cue that afternoon, Greenspan came out accusing me of being secretly paid by Tesla. He threatened
       to sue Elon Musk, Tesla, and myself unless I immediately deleted my Twitter account.




https://wholemars.net/2020/05/17/frederic-response/                                                         Page 13 of 106
Response to Frederic –– Whole Mars Catalog                                                                   5/20/20, 2'34 PM




       Elon and I laughed at the time when he threatened the lawsuit, but before the end of October he had
       succeeded in removing my account from Twitter completely. Not just my Steve Jobs account, but my
       personal account as well.

       The account suspension was a trying experience. Immediately, TSLAQ went wild spreading malicious rumors
       that I was unable to refute because I couldn’t get into my account. They said that I had been suspended for
       posting child pornography online, or that I had been suspended for harassment, abuse, or just being a rude
       person.




https://wholemars.net/2020/05/17/frederic-response/                                                            Page 14 of 106
Response to Frederic –– Whole Mars Catalog            5/20/20, 2'34 PM




https://wholemars.net/2020/05/17/frederic-response/     Page 15 of 106
Response to Frederic –– Whole Mars Catalog            5/20/20, 2'34 PM




https://wholemars.net/2020/05/17/frederic-response/     Page 16 of 106
Response to Frederic –– Whole Mars Catalog                                                                             5/20/20, 2'34 PM



       Some people believed this narrative because my tweets were often rude, but this was a complete lie. I’m not
       a convicted felon, and have never served time in jail. The reasons that Twitter communicated to me for the
       suspension were not abuse, harassment, or pornography of any kind. Saying otherwise is a demonstrably
       false lie. If you see someone saying this, it’s a good tip off that they’re lying or don’t check their facts.




                              "#""                                                                            !"#$%




       Frederic and Seth repeating TSLAQ’s lies about why I got suspended on their podcast. As you can see below,
       what they said is nothing more than demonstrably false misinformation.

       Twitter will actually tell you the reasons why you’re being suspended. If you get suspended for harassment
       that will be listed as the reason, like when ZeroHedge got suspended:




https://wholemars.net/2020/05/17/frederic-response/                                                                      Page 17 of 106
Response to Frederic –– Whole Mars Catalog            5/20/20, 2'34 PM




       REASONS PROVIDED FOR SUSPENSION




https://wholemars.net/2020/05/17/frederic-response/     Page 18 of 106
Response to Frederic –– Whole Mars Catalog                                                                      5/20/20, 2'34 PM




       On Halloween 2019, Steve Jobs Ghost officially died. Twitter cited “multiple or repeat violations of their
       rules”, referencing multiple suspensions that had occurred as a result of reports sent by TSLAQ.




https://wholemars.net/2020/05/17/frederic-response/                                                                 Page 19 of 106
Response to Frederic –– Whole Mars Catalog                                                            5/20/20, 2'34 PM




       The first suspension was on November 30, 2018 –– around the same time I created the account.




https://wholemars.net/2020/05/17/frederic-response/                                                     Page 20 of 106
Response to Frederic –– Whole Mars Catalog                                                                    5/20/20, 2'34 PM




       The second suspension was for “impersonating” Steve Jobs. I personally thought this was a little bit
       ridiculous, as Steve Jobs had passed away many years ago at that point. I was warned I could be permanently
       suspended unless I changed the account name to “Steve Jobs Ghost” and changed the bio to say that it was a
       “parody”.




https://wholemars.net/2020/05/17/frederic-response/                                                             Page 21 of 106
Response to Frederic –– Whole Mars Catalog                                                                  5/20/20, 2'34 PM




       The next day, I was suspended for impersonation and trademark infringement again, after another report.

       After that, I started tweeting more about Greenspan’s attempts to harass, stalk and smear Tesla owners like
       me. In one of the tweets, I included a photo of Greenspan wearing a purple shirt to show my followers who it
       was who was going after me. Greenspan responded by sending a DMCA takedown complaint to Twitter,
       requesting they suspend both my Steve Jobs account and my personal account. Twitter complied, and
       suspended me again.




https://wholemars.net/2020/05/17/frederic-response/                                                           Page 22 of 106
Response to Frederic –– Whole Mars Catalog                                                                     5/20/20, 2'34 PM




       I appealed to Twitter, telling them that the person complaining had been going after me and harassing me
       incessantly, and I shouldn’t be suspended for posting a photo of them. Twitter initially agreed, and
       unsuspended my account.


       Shortly after, I received a call from the San Francisco Police Department Special Victims Unit, in regards to
       Greenspan. Although Greenspan claimed to have evidence I was a child rapist, securities fraudster, and red
       light runner the Sergeant accused me of no crimes, and did not say he was going to arrest me. Instead he just
       asked me to leave Greenspan alone on Twitter. I explained that I felt Greenspan had been harassing me
       relentlessly, and the sergeant asked “Do you work for Tesla?”. I told him I did not, and he thanked me and
       said goodbye after warning me to “watch it” before things got “a lot worse”. I don’t know what Greenspan
       told the police, but providing false information to law enforcement is a crime.



https://wholemars.net/2020/05/17/frederic-response/                                                              Page 23 of 106
Response to Frederic –– Whole Mars Catalog                                                                      5/20/20, 2'34 PM




       Then, one day later I was suspended again for “Spam”. I certainly wouldn’t categorize my tweets as spam, so
       this confused me.

       Another anti-Tesla account, “Bertel Schmitt” likely coordinated with Greenspan on this final suspension after
       becoming upset that I had revealed his ties to Volkswagen, calling the credibility of all his anti-Tesla tweets
       into question. I was just watching a documentary on Netflix about the Volkswagen diesel fraud, and he was
       being interviewed for it as a “Former VW Advertising Exec”. I recognized him from Twitter and posted “a
       picture saying “Wow look its Bertel”, but this made him very angry for some reason. He said “I was never a
       Volkswagen exec, they were my client” and took several retaliatory actions against me. Twitter rules state

https://wholemars.net/2020/05/17/frederic-response/                                                               Page 24 of 106
Response to Frederic –– Whole Mars Catalog                                                                    5/20/20, 2'34 PM



       that verified accounts that engage in retaliatory harassment will have their verification removed, but so far
       Twitter hasn’t taken action.




https://wholemars.net/2020/05/17/frederic-response/                                                             Page 25 of 106
7/12/2020                       Aaron Greenspan Tries to Remove Book Review: How evil people abuse the DMCA to silence critics –– Whole Mars Catalog




               MENU




        WHOLE MARS CATALOG
        Access to tools for the new world


        WRITTEN BY STEVE JOBS
        JULY 12, 2020
        AARON GREENSPAN TRIES TO REMOVE BOOK REVIEW:
        HOW EVIL PEOPLE ABUSE THE DMCA TO SILENCE
        CRITICS




https://wholemars.net/2020/07/12/aaron-greenspan-tries-to-remove-book-review-how-evil-people-abuse-the-dmca-to-silence-critics/                        1/10
7/12/2020                       Aaron Greenspan Tries to Remove Book Review: How evil people abuse the DMCA to silence critics –– Whole Mars Catalog




        How do people like Aaron Greenspan get away with their criminal conduct for so long? O ten, they will
        threaten and harass anyone who criticizes them and try and have their criticism pulled o f the internet. That’s
        exactly what Aaron Greenspan has done with me, and I’m sure he’s done it with many other people who
        learned the truth about him too.


        Recently, I reviewed Aaron Greenspan’s autobiography. Although books are copyrighted and it would be
        illegal to post the whole book online for free, quoting a book or sharing an excerpt for the purpose of
        reviewing it or examining it is fair use.

        Even though Greenspan himself published the book, he didn’t like people reading what he has to say
        because it establishes that he’s been angry at the world and su fering from paranoid delusions since high
        school (or perhaps earlier). Regardless of what Greenspan may think, I have a right to talk about the criminal
        who has been threatening and harassing me for years. I am not his only victim. If he doesn’t like my criticism,
        he should have tried to talk to me like a human being instead of threatening me, attacking me, and defaming
        me with demonstrably false allegations.


        So how did Greenspan try and have my book review pulled o f the internet? The same way he’s done it every
        time I’ve spoken out about him in the past: He led a Digital Millennium Copyright Act Takedown Notice, or
        DMCA takedown notice against me:




https://wholemars.net/2020/07/12/aaron-greenspan-tries-to-remove-book-review-how-evil-people-abuse-the-dmca-to-silence-critics/                        2/10
7/12/2020                       Aaron Greenspan Tries to Remove Book Review: How evil people abuse the DMCA to silence critics –– Whole Mars Catalog




        This is similar to the strategy Greenspan took when I started asking questions abut him he didn’t like on
        Twitter. He spent multiple frivolous DMCA notices to Twitter until they eventually suspended my account. He
        then went and claimed that I had been suspended for harassing him, when the truth was that he had sent
        frivolous DMCA notices to Twitter to have the account taken down wrongfully.




https://wholemars.net/2020/07/12/aaron-greenspan-tries-to-remove-book-review-how-evil-people-abuse-the-dmca-to-silence-critics/                        3/10
7/12/2020                       Aaron Greenspan Tries to Remove Book Review: How evil people abuse the DMCA to silence critics –– Whole Mars Catalog




https://wholemars.net/2020/07/12/aaron-greenspan-tries-to-remove-book-review-how-evil-people-abuse-the-dmca-to-silence-critics/                        4/10
7/12/2020                       Aaron Greenspan Tries to Remove Book Review: How evil people abuse the DMCA to silence critics –– Whole Mars Catalog




https://wholemars.net/2020/07/12/aaron-greenspan-tries-to-remove-book-review-how-evil-people-abuse-the-dmca-to-silence-critics/                        5/10
7/12/2020                       Aaron Greenspan Tries to Remove Book Review: How evil people abuse the DMCA to silence critics –– Whole Mars Catalog




https://wholemars.net/2020/07/12/aaron-greenspan-tries-to-remove-book-review-how-evil-people-abuse-the-dmca-to-silence-critics/                        6/10
7/12/2020                       Aaron Greenspan Tries to Remove Book Review: How evil people abuse the DMCA to silence critics –– Whole Mars Catalog


        AFTER TWITTER SUSPENSION

        Many people assume that a ter Aaron Greenspan had my Twitter accounts pulled down, he le t me alone.
        Sadly, he continued to stalk me well a ter that and the harassment and threats never stopped. When I set up
        an open source Twitter clone called Mastadon, he led a DMCA takedown notice to have that taken down as
        well:




        I then setup a website called the Victims of Aaron Greenspan Foundation to allow Aaron Greenspan’s victims
        and people researching his misconduct to publish information anonymously without having to worry about
        having their account taken down.

        Greenspan sent a DMCA to try and have that site taken down too:




https://wholemars.net/2020/07/12/aaron-greenspan-tries-to-remove-book-review-how-evil-people-abuse-the-dmca-to-silence-critics/                        7/10
7/12/2020                       Aaron Greenspan Tries to Remove Book Review: How evil people abuse the DMCA to silence critics –– Whole Mars Catalog




        LIABILITY FOR FALSE DMCA NOTICES
        Abusing DMCA takedown notices to silence your critics isn’t just wrong –– it’s also against the law.

        Lawyers.com explains it well in this post from ten years ago:


                    However, some people abuse the DMCA system. Despite not having a valid claim of copyright
                    infringement, a person who wants content taken down may send a takedown notice anyway, in
                    order to have material they nd o fensive, defamatory, or otherwise objectionable removed,
                    or simply to harass the person responsible for the account which will be a fected by the DMCA
                    notice. What many who abuse the DMCA system do not realize is that they can be sued and held
                    civilly liable for the havoc they wreak by sending these fake notices.

                    Lawyers.com

        Uh oh. With all the other criminal conduct he’s engaged in, the last thing Aaron Greenspan needs is more
        civil liability for his harassment. He’s sent at least 10 frivolous DMCA notices on me. If he was held to account
        for all his abuses of the law, it would likely bankrupt him.

                    A perfect example of this is the case of Online Policy Group v. Diebold, Incorporated. Diebold
                    made voting machines used in US elections. Online Policy Group was critical of Diebold’s
                    machines, and released e-mail correspondence from the company that they had obtained onto

https://wholemars.net/2020/07/12/aaron-greenspan-tries-to-remove-book-review-how-evil-people-abuse-the-dmca-to-silence-critics/                        8/10
7/12/2020                       Aaron Greenspan Tries to Remove Book Review: How evil people abuse the DMCA to silence critics –– Whole Mars Catalog

                      the Internet. Diebold sent DMCA takedown requests to have access to the e-mails that Online
                      Policy Group had posted online removed.


                      Policy Group sued Diebold over the takedown requests, arguing that the Group had the legal
                      right to publish the e-mails. A California court agreed with the Group and granted a request for
                      summary judgment, a ter which Diebold settled with the Group to pay $125,000 for their
                      monetary losses and legal fees.


                      Lawyers.com

        Well, I hope Aaron’s got some savings a ter he lost all that money shorting Tesla. He’s gonna need every
        penny.

        It’s insane that this kind of abuse of DMCA can go on, while the vectors for abuse are so widely understood.
        I’m speaking up about this issue and how it has a fected me because I’m worried about Aaron Greenspan’s
        next victim.


              Enter your email address                                                                                                SIGN UP

        SHARE IT FOR A FREE TESLA:


             Twitter       Facebook

        LIKE THIS:

               Like
        Be the ﬁrst to like this.




        RELATED




        Response to Frederic                               Choice Moments from Aaron                          Steve Jobs is Dead
        May 17, 2020                                       Greenspan's Autobiography                          October 31, 2019
        In "Damn Shawty"                                   July 11, 2020                                      With 132 comments
                                                           In "Damn Shawty"




https://wholemars.net/2020/07/12/aaron-greenspan-tries-to-remove-book-review-how-evil-people-abuse-the-dmca-to-silence-critics/                        9/10
Martin Tripp to Pay $420,000 to Settle Tesla Case – Whole Mars Catalog                                                    12/3/20, 10(53 PM




           MENU




       WHOLE MARS CATALOG
       Access to tools for the new world


       WRITTEN BY STEVE

       NOVEMBER 30, 2020

       MARTIN TRIPP TO PAY $420,000 TO SETTLE TESLA CASE




       Tesla’s long legal battle with Martin Tripp is finally over:

                 A former Tesla Inc. employee who locked horns with Chief Executive Officer Elon Musk has agreed to pay the
                 company $400,000 […]



https://wholemars.net/2020/11/30/martin-tripp-to-pay-420000-to-settle-tesla-case/                                               Page 1 of 7
Martin Tripp to Pay $420,000 to Settle Tesla Case – Whole Mars Catalog                                                            12/3/20, 10(53 PM



                 The payment is part of a proposed settlement of a lawsuit Tesla filed in 2018 that accused Martin Tripp of
                 illegally divulging trade secrets about the production of Tesla’s Model 3.

                 As part of the accord, Tripp admitted to violating trade secret laws and confidentiality agreements and promised
                 to pay Tesla $25,000 for continuing to reveal information about the company, despite being ordered to stop by a
                 judge.

                 Bloomberg

       Okay, so it was $425,000 but let’s just round down a little bit.

       This is a very sad situation. Martin Tripp was a victim here almost as much as Tesla was. He was tricked and used by Tesla
       short-sellers known as “TSLAQ”, who promised to make him rich if he would help them. Tesla short-sellers even provided
       legal funding to Tripp that prolonged and complicated the conflict, which Tripp finally admitted today as part of the
       settlement. TSLAQ ruined Tripp’s life to try and make money for themselves, just as they have done to so many others
       (including me). To make matters worse, after all the people they hurt they still lost billions of dollars. It’s time to hold the
       leaders of this short and distort fraud accountable for all the damage they’ve done.

       Recently Martin Tripp has been working with Aaron Jacob Greenspan to threaten, harass, and doxx Tesla customers. He also
       has a history of making threats against Tesla, and even faces allegations of abuse by his own step-son. For these reasons and
       more, many Tesla customers and fans likely view what he did very negatively. However, Scott actually talked to Tripp on
       Twitter a while back (before he started threatening us) and I think he can be a very decent person when he chooses to be. He
       just got caught up in a messy short and distort campaign that manipulated him for their own benefit, and that’s a tragedy.
       Now that this is over, we should all grant Tripp some peace and let everyone involved put this unfortunate incident behind
       them.

       I hope this serves as a warning to Aaron Greenspan and others who break the law on behalf of TSLAQ. The consequences
       Aaron Greenspan and the Think Computer Foundation are facing will make Martin Tripp’s settlement look like lunch money.

       Read the full story at Bloomberg


                       Dana "Only Eating with My Housemates" Hull
                       @danahull

               The long legal battle between Martin Tripp and Tesla appears
               to have come to an end: bloomberg.com/news/articles/…




               7=38 PM · Nov 30, 2020

                    193        47 people are Tweeting about this




https://wholemars.net/2020/11/30/martin-tripp-to-pay-420000-to-settle-tesla-case/                                                         Page 2 of 7
12/10/2020                                 Harvard Shut Down Aaron Greenspan’s Website for Stealing Student Passwords – Whole Mars Catalog




             MENU




        WHOLE MARS CATALOG
        Access to tools for the new world


        WRITTEN BY STEVE
        DECEMBER 8, 2020
        HARVARD SHUT DOWN A ARON GREENSPAN’S WEBSITE FOR
        STEALING STUDENT PASSWORDS




        No matter how hard the world laughs at him, Aaron Greenspan continues to insist that he invented Facebook. Have you ever
        wondered what the real story was? Well, buckle up boys and girls because today I’m going to tell you.


        In the past, Aaron Greenspan has tried to have information about himself that he doesn’t want on the internet taken down via legal
        threats and illegal DMCA takedown requests. We’re preparing to nally pursue damages and attorney’s fees for Aaron Greenspan’s abuse
        of the DMCA, as the law provides. As a fair warning to Aaron, make sure you think carefully before making the same mistake again. You
        can’t hide the truth forever.

        Basically what happened is that Aaron Greenspan created a website for Harvard students called houseSYSTEM, which was
        totally unrelated and separate from Facebook. I know, houseSYSTEM is a terrible name –– but there was one section called
        “the facebook” which was a generic term at Harvard that came from a physical book of students’ faces the school would hand
        out. Greenspan’s website performed a bunch of mostly useless functions for students (like providing information on textbooks
        and courses) but the controversy started before anyone signed up.

https://wholemars.net/2020/12/08/harvard-shut-down-aaron-greenspans-website-for-stealing-student-passwords/                                     1/19
12/10/2020                                 Harvard Shut Down Aaron Greenspan’s Website for Stealing Student Passwords – Whole Mars Catalog

        The problem was that houseSYSTEM told users they must sign up with their Harvard school ID and must use the same
        password as their Harvard school account. That immediately caused concern among students, who warned each other not to
        use the site due to serious security issues in the design of the site that would have allowed Aaron Greenspan to access any
        Harvard student’s email account, register for classes, and access private les. To make matters worse, the site was designed in
        a misleading way to make it look like it was run by Harvard. Aaron Greenspan had even included a copyright notice for
        Harvard University in the footer of his webpage, amplifying the confusion caused by the site’s design and login system.

        Students warned each other on email mailing lists not to trust the site, and soon a ter the Harvard Crimson wrote about this
        controversy. This lead Harvard faculty to get involved and force Aaron to shut down the site. Aaron kicked and screamed the
        whole way through the ordeal to the frustration of the school, pretending not to understand the security risks involved in
        allowing him to ask for student’s private Harvard account information. Several Harvard students attending the university at
        the time told us they remembered the controversy, recalling that the site was “ugly and convoluted” in addition to being
        insecure.


                 The FaceNet isn’t as easy to use as thefacebook.com. It might be too little,
                 too late. It will be hard to compete with thefacebook.com when
                 thefacebook.com already has about 5,000 members and lots of
                 momentum.

                 Je fery B. Miller, Class of 2005, in March 2004

        One former student speculated based on recollection that Aaron Greenspan had wanted to access the account of a female
        student he had a crush on at the time so that he could monitor who she was talking to, which is why he insisted on asking for
        Hardvard network account information even as the school threatened him with expulsion for refusing to comply.

        Here’s Aaron Greenspan describing the experience with his own recollections and emails that he saved:

                  A more ominous warning came from a friend in Cabot House, who had seen a sneak preview of the site a couple
                  of weeks beforehand. She forwarded me cabot-open’s response to my announcement.


                  “Yeah, I feel like this web site is partly pretty sketch. Overall legit, but it’s ridiculous what they wrongly imply you
                  need to do with your password. ‘In order to use houseSYSTEM, your password must be the same as your
                  password for your Harvard FAS network account‘. You can change your password to anything, but it makes it
                  sound like you need to use your FAS password. In fact, to confuse you, even a ter you change your password, it still
                  says “Please Change Your Password” if you don’t match up with your FAS password.

                  Aaron Greenspan

        Why would Aaron Greenspan tell people they needed to use the same password as their Harvard account? Worse yet, the fact
        that it noti ed them to change their password if it didn’t match what Harvard showed on le means that he was actually
        checking the passwords against Harvard’s network to make sure it matched. Super creepy, especially given what we know
        about Aaron Greenspan’s stalking of innocent people in the years since the houseSYSTEM incident.

        The concerned student continued in their email:


https://wholemars.net/2020/12/08/harvard-shut-down-aaron-greenspans-website-for-stealing-student-passwords/                                  2/19
12/10/2020                                 Harvard Shut Down Aaron Greenspan’s Website for Stealing Student Passwords – Whole Mars Catalog

                  Also misleading is the copyright notice, which says portions are copyright “The Presidents and Fellows of Harvard
                  College”. Which is true, but makes it sound like this web site is really closely a liated with them, which isn’t the
                  case (right?). And then the email they sent introducing the web site doesn’t make their disconnect from the
                  college admin clear either.

                  Aaron Greenspan

        As if asking Harvard students for their passwords wasn’t bad enough, the site was misleading people into thinking the
        website was associated with Harvard when in reality it was built and operated entirely by Aaron Greenspan. Was he just
        clueless about how it looked or was he really trying to steal people’s account information?

        Greenspan tried to respond to user complaints, but the situation only got more out of hand:


                  Before I could even respond to the latest round of questions, Rodica sent me an instant message: lowell-open was
                  going mad. I hadn’t even received the latest batch of messages, so I signed in. […]

                  Of course, the only way that it could know that you didn’t give it your FAS password is by trying to access your
                  FAS account using the password you supplied… […]

                  Your security statement is, frankly, nonsense. I have strong doubts that you have ever had any formal exposure to
                  cryptography –– it reads very much like you read a few web pages on encryption and decided the more times you
                  encrypt something, so much the better.

                  This is a sure sign of someone who doesn’t understand cryptography. The number of times something is
                  encrypted does not correlate with security in the least. Also, MD5 does not encrypt, it hashes. MD5 has su cient
                  weaknesses in its compression function that its use in newly deployed applications should be discouraged. Use
                  SHA-1 instead.

                  Aaron Greenspan

        Greenspan insists that there was no way for him to read the passwords since they were hashed with MD5 before being stored,
        but he had chosen a hashing algorithm that was already obsolete. Today, you could easily nd any user’s original passwords
        using those hashed records if Aaron Greenspan had not been forced by Harvard to delete them. Even back then, someone
        could have used a rainbow table to reverse hashes of commonly used passwords back to their original text. Rather than admit
        his mistake and x the login system, Greenspan insisted everyone was wrong and was “being mean to him” for no good reason
        by not letting him steal account information from thousands of Harvard students.


        One more email from a Harvard student really set Aaron o f:

                  [Saying you can’t decrypt our passwords] is a lie. If you “connect directly to the Harvard IMAP server upon login
                  to fetch the number of new messages’, you must store passwords in such a form that you can present the same
                  access credential to the FAS server. This means that you store passwords in a way that you can recover. So what if
                  the hash of the submitted password matches the stored password hash? You still have the password transmitted
                  in cleartext. Ever heard of man in the middle attacks? A self-signed certi cate means absolutely nothing.

                  Do you have a written waiver for [school rules stating that] “the possession or collection of others passwords or
                  other secure identi cation information is prohibited“? Reading your security statement gives me no con dence


https://wholemars.net/2020/12/08/harvard-shut-down-aaron-greenspans-website-for-stealing-student-passwords/                                  3/19
12/10/2020                                 Harvard Shut Down Aaron Greenspan’s Website for Stealing Student Passwords – Whole Mars Catalog

                  in your site’s ability to protect con dential information. I suggest that people refrain from giving it such
                  information util the author has demonstrated even a rudimentary understanding of the security issues involved

                  Aaron Greenspan

        The email was biting, but completely accurate. A self-signed certi cate meant that there was no way for a user to know if they
        were really connecting to houseSYSTEM, or if there was an imposter intercepting the connection to steal their Harvard
        account credentials. At best, it was completely irresponsible for Greenspan to launch the site with such glaring security laws.
        At worst, he was deliberately trying to mislead students into handing over their account credentials in a sort of phishing
        attempt backed by a few useless features.

        So did Aaron Greenspan listen carefully, take the advice to heart, and try and x his site? Not exactly:


                  By this point, I had lost my patience. “What is wrong with these people?” I asked my parents over dinner in
                  Hilton Head. “I make something useful, and all they can do is complain? There’s nothing wrong with the site’s
                  security, there’s something wrong with them! […]

                  My father had seen Brian’s message, and declared him a “moron”, which comforted me a little. He was even
                  more incensed at Dan Ellard, who he felt had a responsibility as a member of Lowell House’s sta f to portray
                  things in an unbiased manner at the very least and to discipline students who were out of line. Yet Dan was going
                  a ter me as much as anyone as if it were all a joke.

                  “People are just mean,” my mother said. “They shouldn’t be allowed to do that, but they do! They’re just mean.”
                  For once, I agreed with her.

                  Aaron Greenspan

        How mean of Harvard students to not want their usernames and passwords stolen by the world’s biggest creep. They really
        shouldn’t be allowed to do that, they should be forced to give Aaron Greenspan all their personal information, right? And
        what’s up with Aaron saying he agrees with his Mom “for once”? Could this guy be any more of a pompous jerk? Aaron
        Greenspan has absolutely zero self-awareness or empathy for how his actions a fect other people. It’s always “me me me”, why
        are they being so mean to me? He’s been playing the victim for so many decades that he’s failed to look back and see the trail
        of victims le t in his wake –– pretty much anyone who has had the misfortune of knowing him. I am trying to diagnose his
        various mental conditions, and believe he may have narcissistic personality disorder.

        A ter Greenspan nished eating with his parents, he received another email from a student named Issac Hall who shared
        some of the same thoughts:


                  1. Although attentive people will notice that he houseSYSTEM is not an o cial Harvard initiative, I’d assert that
                  Aaron and co. are under an ethical obligation to state this clearly on the homepage.

                  2. The idea that, in this day and age, it’s reasonable for a private organization to encourage thousands of
                  university students to submit their con dential passwords is, to put it bluntly, crazy. I can’t believe Aaron and
                  his colleagues thought this would be uncontroversial.

                  3. Aaron, your responses to these inquiries about the system have done nothing to inspire my con dence. Instead
                  of openness, clarity, or even a touch of humility in the face of legitimate criticism, you’re projecting a sort of
                  weary irritation boarding on arrogance. […]

https://wholemars.net/2020/12/08/harvard-shut-down-aaron-greenspans-website-for-stealing-student-passwords/                                  4/19
12/10/2020                                 Harvard Shut Down Aaron Greenspan’s Website for Stealing Student Passwords – Whole Mars Catalog

                  I started dra ting a response, but I decided to wait before sending it. I was too outraged by the whole ordeal, and I
                  wanted to be able to think with a level head before pressing the “Send” button. […] It appeared as though my only
                  crime was making the site look too professional.

                  Aaron Greenspan

        No, your crime was that you tried to steal user’s Harvard account credentials while designing the site in a misleading way to
        make it look like an o cial school website. How can someone be so tone-deaf?

        Nothing has changed. Aaron is more arrogant than ever and will still attack anyone who dares to criticize him, no matter how
        legitimate their concerns. Aaron Greenspan seems to have serious anger issues that he should have sought help for long ago.


                  I wanted to put everyone at ease, but it wasn’t clear if it was worth responding to every piece of lame mail that
                  landed in my inbox. […] It seemed as though winning Lowell House was a hopeless endeavor. […]

                  I decided to write back [to Issac], taking great care to formulate my message.

                  “I never thought the site would be uncontroversial. I expected that a minor uproar along these lines would take
                  place. Major technological changes at traditional institutions usually generate some controversy”

                  Aaron Greenspan

        Sounds like he had a huge hit on his hands, if only Mark Zuckerberg hadn’t stolen the idea from him! Imagine being that
        delusional.

        If he expected there to be a major uproar against him trying to steal everyone’s account information, then why did he do it?


        Issac Hall then replied:

                  I was pointing out that the site looks like it may have been created by Harvard and that you should make it clear
                  that the site is in no way endorsed by Harvard as an institution or the Houses, and that you have not been
                  authorized to collect FAS passwords so that you can integrate Harvard email into your project.

                  Aaron, I can only conclude that you are playing dumb. Obviously, I wasn’t saying that it’s crazy to ask college
                  students to use passwords. I was saying that it’s CRAZY TO ASK COLLEGE STUDENTS TO SUBMIT, TO A FELLOW
                  STUDENT, CONFIDENTIAL PASSWORDS THAT ARE SET UP TO GIVE THEM ACCESS TO THEIR UNIVERSITY
                  EMAIL AND IN SOME CASES TO THEIR REGISTRAR’S ACCOUNT AND OTHER SENSITIVE INFORMATION! I can’t
                  believe you are pretending this is not an issue, but this is exactly the kind of disingenuousness that, in my
                  opinion, has destroyed your credibility.

                  Aaron, correct me if I’m wrong, but you don’t work for Harvard University! This is not a “major technological
                  change at” a traditional institution. Rather, this is some kind of a guerrilla attempt at a technological coup.

                  Aaron Greenspan

        Oooof. Worst product launch in the history of Harvard?

                  “Aaron may see this as more of an attack than previous posts, but it’s not meant to be personal“

https://wholemars.net/2020/12/08/harvard-shut-down-aaron-greenspans-website-for-stealing-student-passwords/                                  5/19
12/10/2020                                 Harvard Shut Down Aaron Greenspan’s Website for Stealing Student Passwords – Whole Mars Catalog

                  “Not personal?” I thought. […] I added Dan to my list of people I wished I could punch. I wasn’t evil, careless, or
                  ignorant.

                  “Right, my knowledge of security is ‘sketchy’, because I haven’t taken four million classes called ‘Advanced
                  Cryptography for Advanced Shmucks’ like him. He doesn’t know how many computers and networks I’ve worked
                  on. He doesn’t know a thing about me. I could know ten times more or ten times less about security than he does,
                  and he wouldn’t have a freaking clue. And in fact, that’s what security is all about: not making faulty assumptions,
                  testing everything”. That’s when it hit me. Dan Ellard wasn’t just out of line –– he was a hypocrite.

                  Aaron Greenspan

        No Aaron, you’re a hypocrite. The day you realize you are the cause of all your own problems is the day your life will nally
        start getting better.


        Do most people who aren’t evil have a long list of people they want to punch?

        Despite Greenspan’s temper tantrum, his parents continued to egg him on:

                  “This is totally inexcusable”, my father said upon hearing my latest rant. “Why doesn’t anyone in the
                  administration tell these people to shut up? Don’t they think it’s inappropriate for a faculty member to beat up on
                  a student? Or for students to beat up on other students?”

                  “No”, I said plainly.

                  I was nervous about how The Crimson was going to portray the situation.


                  Aaron Greenspan

        But wait, it gets worse. The student uproar was just the beginning. A ter that, Harvard faculty had to step in.


        HARVARD FACULTY STEPS IN TO STOP AARON GREENSPAN
                  My heart stopped.

                  “The Dean’s o ce, and the o ce of computing services for the FAS have asked that I contact you and ask you to
                  immediately stop collecting student email and password information for security reasons. Any email address,
                  passwords, or student information you currently have should not be used or transmitted in any form until this
                  matter is cleared up. Paul Bottino, FAS computing services, and the dean’s o ce will look into this matter next
                  week”


                  He was asking me to prevent anyone from signing up for houseSYSTEM until at least Monday, with a potentially
                  positive Crimson article running on the Friday before. Either way, the impact was most assuredly going to be
                  negative when people found out they weren’t allowed to sign up, based on the concerns of Harvard’s
                  administration.

                  I told my father. Peering over my shoulder, he read the message and did not seem pleased. I started dra ting a
                  reply.

https://wholemars.net/2020/12/08/harvard-shut-down-aaron-greenspans-website-for-stealing-student-passwords/                                  6/19
12/10/2020                                 Harvard Shut Down Aaron Greenspan’s Website for Stealing Student Passwords – Whole Mars Catalog

                  Aaron Greensapn

        Well gee Aaron, maybe you shouldn’t have asked people for their school login credentials? Maybe you should have just had
        them register with an email and password? You know… like Mark Zuckerberg’s Facebook, which was actually successful
        because it was created by someone who wasn’t trying to steal student’s private account information?

        Anyone want to guess whether Aaron listened to the dean and shut down the website like he was supposed to? Of course not.
        He did what he always does: argue and throw a temper tantrum, rather than admit he was wrong.

                  Before we disable anything, I would like to know precisely what security concerns there are, which Deans or sta f
                  members have them, and what they believe can be done to address them. I am sure we can nd a solution to
                  whatever concerns have been raised that will allow students to continue using the services on houseSYSTEM. […]


                  Given that we do not store member passwords, but only their MD5 hashes, there is no risk of passwords being
                  used or transmitted.

                  Aaron Greenspan

        This is, of course, not true. Students usernames and passwords were transmitted plain text over the wire to the server before
        they could be hashed, and Greenspan could choose to easily intercept the credentials whenever he pleased with a few lines of
        code. Given what we know about Aaron obsessively logging and storing all activity on his servers to try and use as blackmail,
        you can bet students were compromised the minute they signed up.

        I wonder if the dean bought that?

                  “Aaron,

                  There is no way for you to put a condition on this. The security concerns are related to storing student passwords
                  in a server not controlled or administered by Harvard. This is a clear violation of the Harvard College rules
                  governing passwords and your site also requires students to violate the rules by giving the passwords to your
                  site.


                  You must immediately stop collecting student passwords. This is not an option. You do not have to shut down
                  the site, but it must stop collecting this data in any form. Additionally, you must delete any database and record
                  that you have that contains student passwords and send a list to me with all of the user names that were
                  collected by the site since its inception. Those students will be contacted by FAS computer services and told to
                  change their passwords immediately.

                  The concerns raised by the College will be discussed with Paul when he returns and there will be some attempts
                  to address them with you and the HarvardSEC group. In the meantime, however, I am again instructing you to
                  stop collecting this information, delete what you have collected, and forward the list of all those whose
                  information you have collected”

                  “What!” I exclaimed a ter reading it. “Delete the database? That database has all of the course reviews in it! And I
                  can’t turn it over! People signed up for CriticalMass speci cally because it allowed them to be anonymous!

                  I picked up the phone and dialed Jay Ellison’s direct line in Cambridge. There was no answer. I was furious.


https://wholemars.net/2020/12/08/harvard-shut-down-aaron-greenspans-website-for-stealing-student-passwords/                                  7/19
12/10/2020                                 Harvard Shut Down Aaron Greenspan’s Website for Stealing Student Passwords – Whole Mars Catalog

                  “How can they ask you to delete the database without even hearing your side of the story?” my father said,
                  incredulous. “If everything about the security is how you say it is, then there’s nothing wrong…”

                  “It’s more secure than their own damn systems!” I fumed. “If anyone looked at Harvard’s IT infrastructure with
                  the same level of scrutiny as what they’re doing to me, they’d be absolutely horri ed”

                  Then, I remembered something else.


                  “You know… what’s more, I actually asked them about this freshman year! I sent an e-mail to Franklin Steen
                  asking him if there was anything wrong with setting up a web-based email system. He didn’t even respond! and
                  now, they want me to delete the whole thing? Two years later? It’s the same freaking code!

                  I dialed Jay Ellison again. Again, there was no answer. he must have been using his e-mail from somewhere other
                  than his o ce. Clearly, he didn’t care about encrypting his password.

                  Aaron Greenspan

        This is a classic case of Greenspan creating problems for himself and then getting angry and blaming them on others. All he
        had to do was apologize to the school, cooperate, and use some other form of login system. They didn’t want him to delete the
        whole database, just the private account information he stole from students. The only reason the school started getting
        impatient was that his response created the impression that he wasn’t willing to cooperate, and may have been planning to
        do something malicious with everyone’s account information. All he had to do was pretend to take the dean seriously, but he
        couldn’t even do that.

        Lots more examples of Aaron Greenspan’s anger issues here. Also, in what world is not responding to any email considered
        permission to start collecting students’ school login information? The fact that you had to ask shows that you already knew it
        was wrong.

        Also, I bet you that Jay Ellison was his o ce but didn’t pick up because he knew Greenspan was calling. I’m sure the repeated
        calls de nitely helped make him look more sane. You can also see another classic Greenspan technique here: misdirecting to
        a “straw man” issue. The security issue here is not about Harvard’s own internal systems, which are managed by the school in
        accordance with the best security practices available at the time. The issue is about Aaron Greenspan collecting student
        account information that should only be between the school and the students. Does he really not understand, or is he just
        pretending not to because he really wants to collect the account information? Is it just that whenever anyone questions him,
        he gets irrationally angry?


                  “Hi, this is Jay Ellison [the dean]. Is Aaron there?” […]

                  “This is Neil Greenspan, Aaron’s father”, my father said, cutting in.

                  “Hello, have you been listening the entire time, Mr. Greenspan?”

                  “Yes, and it’s Dr. Greenspan”, my father said. “I have there degrees, and one of them is from Harvard, as a matter
                  of fact”. He was not happy.

                  “I’ve been watching as these people on the mailing list have reacted to Aaron’s project, and I must say, I was quite
                  shocked a ter reading that you continually monitor the list, that you didn’t try to put an end to it. Aaron hasn’t

https://wholemars.net/2020/12/08/harvard-shut-down-aaron-greenspans-website-for-stealing-student-passwords/                                  8/19
12/10/2020                                 Harvard Shut Down Aaron Greenspan’s Website for Stealing Student Passwords – Whole Mars Catalog

                  done anything to hurt anyone. He hasn’t publicly insulted anybody”

                  “Well, my main question is how we move forward,” I said, trying to steer the conversation back on track. “I can
                  stop people from signing up, but I don’t want to, especially since there’s nothing wrong with the site’s security”

                  “Well, you’re going to have to,” Jay replied.


                  “And just out of curiosity, the consequences otherwise would be…”

                  “If you don’t comply with the request to remove the passwords, then the College may have to take disciplinary
                  action“

                  The rst possibility was that the College would take away my network access at school, which would be
                  disastrous. The other option was for the College to simply kick me out.

                  “Well, I’ll delete the passwords then, and hopefully put the sign-up page back once that’s done”

                  “Thanks for calling.” I didn’t mean it.


                  “No problem, and enjoy your vacation,” Jay said.

                  “Yeah, this is exactly what I wanted to do on my vacation,” I thought. “What a joke.”

                  Aaron Greenspan

        If I was stealing a bunch of students’ passwords, my parents would slap me in the face and tell me I’m an idiot. Not shout at
        the school for not silencing students who were trying to warn each other about their account information getting stolen,
        granting creepy stalker Aaron Greenspan the ability to access their most personal information. This is no joke at all, but
        Aaron’s out of control anger issues prevented him from taking it seriously until Harvard threatened him with expulsion.

        Despite increasing scrutiny from Harvard, Greenspan still refused to admit that he had done anything wrong by asking
        students for their school login information:

                  I e-mailed Jay Ellison a summary of our conversation so that there would be a record in writing.

                  “Per our conversation,” I wrote, “I will make further changes to houseSYSTEM in order to comply with the wishes
                  of the College, though I maintain that none of my actions, nor those of [my Student Entrepreneurship Council
                  club], ever violated any College policy.”


                  I also bought myself a few days time by pointing out that correcting the alleged problems with houseSYSTEM
                  would be slowed by my dial-up connection. […] So long as I could take down the sign-up page a ter the article ran
                  in The Crimson , I thought I could at least try to look moderately competent.

                  Aaron Greenspan

        So you lied to the school about dial up connection slowing you down so that you could try and use the article in The Crimson to
        rope in more victims? Aaron Greenspan has been lying to everyone for decades, and there’s no evidence that anything has


https://wholemars.net/2020/12/08/harvard-shut-down-aaron-greenspans-website-for-stealing-student-passwords/                                  9/19
12/10/2020                                 Harvard Shut Down Aaron Greenspan’s Website for Stealing Student Passwords – Whole Mars Catalog

        changed. When he denies the crimes he’s committing today, remember how he acted when the school asked him to simply
        stop collecting student’s login credentials.

        As usual, Aaron Greenspan then beginning spinning conspiracy theories to shi t blame way from himself and his inexcusable
        conduct:

                  Everything came into perspective. The administrator was the missing link. The “college.harvard.edu” web site ––
                  di ferent from the my.harvard” portal but arguably more similar to houseSYSTEM in functionality –– hadn’t been
                  redesigned since the late 1990s when a friend of Carl’s had worked on it. It just so happened that I had released
                  houseSYSTEM at the exact same time that the College was planning to re-launch its own site. I was stepping on
                  very large toes, and I hadn’t even known that they were there.


                  Aaron Greenspan

        No Aaron, you asked Harvard students for their school username and password. As a student. On a site designed to look like it
        was an o cial Harvard website, but was not. You really think there was a conspiracy by the school to shut your site down
        because they didn’t want it to compete with theirs? Wake up man, wake up! If that was true, why did they allow Mark
        Zuckerberg’s Facebook (which didn’t ask for students passwords) succeed in such a massive way? I suppose he must have been
        in on the conspiracy too.

        Harvard faculty was not amused by Aaron Greenspan’s failure to cooperate:

                  The next morning, Jay Ellison sent me a reminder of what exactly the administration was saying.

                  “In light of our recent email exchange, as well as the phone conversations you have had with me and other
                  members of the College, there appears to be some confusion about the actions you need to take immediately
                  with respect to your requesting FAS passwords. […] In consultation with other members of the College
                  administration, we have determined that you need to take the steps outlined below by noon on Friday August 15.

                  1. Stop asking for, collecting, or storing (in any form, encrypted or not) Harvard FAS passwords.


                  2. Provide a list of all FAS usernames which you have recorded as having submitted FAS passwords to the SEC we
                  site.

                  3. Delete all FAS passwords

                  You have stated that you do not believe that you have violated any Harvard policy. Because of the serious security
                  concerns involved, we need you to comply with these requests, regardless of your personal beliefs. I need to
                  emphasize that this matter may quickly become a disciplinary issue if you do not take immediate action.

                  They had backed me into a corner. While the idea of being forced out of Harvard to become a student hero had a
                  certain appeal, it quickly faded as I faced reality. Most of the students who had expressed their views on
                  houseSYSTEM so far saw me as anything but a hero, and there was a good chance no one would care if I le t.

                  Aaron Greenspan

        In the last paragraph, Aaron Greenspan’s delusion is plainly in exhibit. Imagine: Harvard has a simple request, for you to not
        collect any students’ school login information. Even under the threat of expulsion, you still consider refusing to cooperate

https://wholemars.net/2020/12/08/harvard-shut-down-aaron-greenspans-website-for-stealing-student-passwords/                                  10/19
12/10/2020                                 Harvard Shut Down Aaron Greenspan’s Website for Stealing Student Passwords – Whole Mars Catalog

        with them under the belief that stealing everyone’s login information would make you a “student hero”. Aaron, you’re not a
        hero you’re a villain. You are, and you always have been. When will you wake up and look at yourself in the mirror? How many
        more people will you have to hurt before that happens?

        Recall that it was actually the students who complained about their login information being collected. The school only took
        action because they saw all the students going nuts over it on the school’s mailing list. Imagine the mental gymnastics Aaron
        Greenspan has to go through to convince himself that he is a “student hero”, when the victims who are complaining are the
        same students he expects to applaud him for “heroically” stealing their personal information?

        So now that Aaron Greenspan is facing expulsion from Harvard, he has to start cooperating with the school? Right? Who
        wouldn’t?


        Aaron wouldn’t. If you think he’s going to stop just because people are telling him he’s doing something wrong, you don’t
        know the guy. Instead, Greenspan did what he does best: lie to everyone to create a fake uproar in order to threaten and
        intimidate the school faculty?

                  I dra ted a letter to send to every houseSYSTEM member. If I was going to have to turn over the database, I wasn’t
                  going to let it go without a ght. When I ran the new code to send out my third e-mail, I once again received my
                  own personalized copy.

                  I started CriticalMass about a year ago to try and improve the information available to Harvard College students
                  about courses. My own experience led me to believe that it would be a helpful tool, and my peers con rmed this
                  belief. Aside from Dean Gross’s comment in the Crimson that, “Usually bulletin boards of this nature generate
                  more heat than light”, the administration had little to say about it. Nevertheless, I realized that many students,
                  concerned about possible administrative repercussions, would only participate if they could sign up
                  anonymously. This capability was programmed into CriticalMass, and later houseSYSTEM, as well.

                  Unfortunately, those concerns were not as unfounded as I had once thought. Despite repeated attempts to
                  explain the workings of houseSYSTEM to several administrators, I have been personally threatened with
                  disciplinary action by the Harvard College administration if Ido no turn over the e-mail address of every
                  houseSYSTEM member, as well as proof that there are no longer any FAS passwords in our database. (The
                  administration refuses to accept the argument that there never were.) In other words, I have been asked to
                  disclose the entire table pertaining to members in unaltered form, complete with information about your choice
                  to remain anonymous on houseSYSTEM. My only other option would be deleting houseSYSTEM in its entirety,
                  but that is not an option that I am willing to entertain.

                  I realize that this is an egregious breach of your privacy. Adding further irony to the situation is the College’s claim
                  that it is necessary in order to protect your privacy and the fact that it has been justi ed by administrators who
                  actively refuse to understand the technical details necessarily involved. I have done all that I can to avoid this
                  situation, but given that the administration never consulted me or anyone at the SEC about the manner in which
                  the site functions, it has been an uphill battle.


                  Harvard College has demanded member information by Friday, August 15 at noon. If you are dissatis ed with the
                  College’s handling of this situation, as I am, or with the idea that the professors whom you rightfully critique on
                  CriticalMass could have your name, cell phone number, and e-mail address, please send an e-mail to Dean Gross
                  (gross@math.harvard.edu).


https://wholemars.net/2020/12/08/harvard-shut-down-aaron-greenspans-website-for-stealing-student-passwords/                                  11/19
12/10/2020                                 Harvard Shut Down Aaron Greenspan’s Website for Stealing Student Passwords – Whole Mars Catalog

                  Perhaps if enough students respond with words to enlighten the administration, Harvard will be more inclined to
                  respond to the critical mass.

                  Aaron Greenspan

        This is how sick in the head Aaron Greenspan is. He has been doing this since his college days: Trying to create a fake uproar to
        manipulate people into letting him have his way, in this case keeping everyone’s school login info on le. How hard is it to just
        use a di ferent login system? It would have ended up working out for you anyway, if you ever wanted your website to expand
        beyond Harvard like Facebook did.

        As Greenspan has done many times since, he plays the victim. “I’m being threatened with disciplinary action!”. Yes… only
        because you’re refusing to take some very simple actions to x the problem. He also falsely claims that the school wants to see
        which users are anonymous, which is not true at all. All the school wants is a list of users who need to be told to reset their
        password, and proof that there are no passwords still stored. They didn’t say anything about a eld that has info about
        whether the user is posting anonymously.


        There are two possibilities here. One is that he really wanted to keep student’s login information on le so bad that he was
        willing to threaten and harass the faculty and risk expulsion to do it. That’s pretty shocking. The other possibility is that he
        had been posting tons of fake reviews about professors he didn’t like in an e fort to blackmail them and retaliate against
        professors who he felt had slighted him. CriticalMass is the rst time Aaron Greenspan realized he could manipulate an angry
        mob with carefully cra ted lies to bully others into giving him what he wants –– even when what he wants is illegal and
        against school policy.

        Some students that didn’t know better ate up Aaron’s bullshit, unaware he was using them as pawns in his scheme to continue
        to continue to harvest their school login credentials:

                  Dear Dean Gross,

                  I am writing in support of a student I know named Aaron Greenspan. Aaron and I met in a freshman seminar, and
                  have spoken little since then except for the occasional hello in economics class, […]

                  I am writing to support him because, having heard only his side of the story, it seems as if he is being unfairly
                  required to turn over the members of his site.


                  Aaron Greenspan

        Of course, that wasn’t what was happening at all. All the school wanted was a list of emails that needed to be reset, that’s all.
        But just like today with PlainSite, people who didn’t know Aaron Greenspan well had no reason to suspect he was blatantly
        lying, in the most pernicious way.

        Other students weren’t so easily fooled:

                  I think that the idea behind CriticalMass and even the enhanced version in the houseSYSTEM are interesting and
                  good. However, I have no desire to

                  a) sacri ce any privacy (how, for instance, do you know if I have packages or not?) or




https://wholemars.net/2020/12/08/harvard-shut-down-aaron-greenspans-website-for-stealing-student-passwords/                                  12/19
12/10/2020                                 Harvard Shut Down Aaron Greenspan’s Website for Stealing Student Passwords – Whole Mars Catalog

                  b) be a party in this bizarre melodrama that seems to have engulfed the program in recent weeks. Also, the
                  excellence of the idea seems to have been accompanied by poor planning and execution. I must say that I nd
                  this entire situation to be ridiculous. I innocently signed up for this program in its earlier stages, thinking that it
                  was above board. Then, you demand my FAS password, get in trouble with the administration, and decide that
                  you would rather sacri ce the privacy of your trusting members than do the honorable thing and delete the
                  database or, if necessary, the entire system, even if it means that you will take a fall.

                  Since obviously, I cannot compel you to take this course of action, I have instead tried to delete my account. Lo and
                  behold, it seems that there is no “delete account” link on the MyAccount page on the website. I request that you
                  manually remove my information.

                  Aaron Greenspan

        Absolutely scathing. Thank god Mark Zuckerberg didn’t let this clown anywhere near Facebook.


        Other students were also frustrated:

                  “Exactly what information are you giving to Harvard? Do I need to change my FAS password? What a pain. I wish
                  I’d never signed up for your system”

                  In a way, I didn’t blame people for being angry, though I usually tried to substantiate my criticism of others,
                  which was a step many of the angry students did not want to be burdened with.

                  Aaron Greenspan

        Aaron Greenspan will never admit he’s wrong, no matter how much harm he does. I am certain he su fers from some serious
        mental condition that prevents him from seeing the world as it actually is in front of him.

        Another student tried to help Aaron understand:


                  “I don’t intend to be mean when I say this, but I do not support your crusade against the administration.

                  This is because I do know something about website security. Enough to know that storing passwords on a server
                  accessible from the Internet, even if encrypted, is not perfectly safe. Unless you have a professional-grade
                   rewalling and the like (which I doubt), I would not trust my password with you (and I have not).

                  Additionally, anybody who administers the houseSYSTEM website/database could easily abuse the system.

                  As a result, I would prefer that you nd a way to compromise with the administration. I do not think that giving
                  them information that could link students to their anonymous posts is morally acceptable, no matter the
                  circumstances”

                  That night, I went to bed knowing that if nothing else, I had rocked the boat.

                  Aaron Greenspan

        There is no need to rock the boat. Just follow the rules. Just be nice to people. You shouldn’t get satisfaction out of being a pain
        in the ass, lying, and stealing people’s login information in a way that puts their security at risk.

https://wholemars.net/2020/12/08/harvard-shut-down-aaron-greenspans-website-for-stealing-student-passwords/                                    13/19
12/10/2020                                 Harvard Shut Down Aaron Greenspan’s Website for Stealing Student Passwords – Whole Mars Catalog

        The school eventually got a hold of the email addresses and reset everyone’s password:

                  “Welcome. You must change your password,” my father’s computer displayed across the screen.

                  “Bastards!” I shouted. They were forcing everyone to change their passwords a ter all! I changed mine as they had
                  asked me to do. then, I changed it back. Several of my friends did the same.


                  Aaron Greenspan

        Dude does not know when to give up. Yikes. What a psychopath.

        But it turned out collecting everyone’s Harvard login information was only the start of Aaron’s problems with houseSYSTEM:

                  “Yes, well aside from the security issues, there are some other problems that you need to x before you can
                  proceed. The SEC needs to register as an o cial student group with the College”

                  “We are an o cial student group,” I said. “We just changed our name. Before it was TECH SA.”

                  “Not according to what I have here,” Dean Kidd responded.


                  “Susan cooke approved the change!” I said. “There must be some mistake.”

                  “No. You will need to re-submit your by-laws to the Committee on College Life, which meets in October.”

                  “Alright…” I said. “Anything else?”

                  “Certainly. Actually, I was looking at your… Think Commputer… site, and I noticed, you have a press release on
                  there for doing, I don’t know what, with the Harvard International Review?”

                  “What?” I thought. I couldn’t see how there was any connection to houseSYSTEM.

                  “Yes, my company hosts the International Review’s web site…” I said.


                  “Right, well, your press release makes it sound as though the Harvard International Review is part of Harvard
                  University. It’s not, it’s a student group. You need to make that clear. You’re also using a photograph of the
                  Harvard T stop on your site, I believe. You need to take that down.

                  “I took that photograph, it’s not copyrighted by the College. And the public transit system isn’t even College
                  property!”

                  “It has to come down.”

                  Aaron Greenspan

        Aaron Greenspan then sought out more legal help:

                  “Try Alan Dershowitz,” my father suggested. “Maybe he can give you some backing. He knows the law as well as
                  anyone, and he’s at Harvard.” I sent Dershowitz an e-mail.

https://wholemars.net/2020/12/08/harvard-shut-down-aaron-greenspans-website-for-stealing-student-passwords/                                  14/19
12/10/2020                                 Harvard Shut Down Aaron Greenspan’s Website for Stealing Student Passwords – Whole Mars Catalog

                  Aaron Greenspan

        Alan Dershowitz was one of the lawyers that helped defend Je fery Epstein. He would never work with a monster like Aaron
        though. You’ve gotta draw the line somewhere.

                  On Wednesday, August 20th, the administration was willing to play the waiting game no more.

                  “Now that you are back from vacation, I want to sit down with you to discuss some additional issues related to the
                  web site associated with SEC, the houseSYSTEM site, and some issues related to your own business, Think
                  Computer. I am planning to send a separate email message to the other students involved with SEC, as some of
                  these issues concern them as well.


                  1. The SEC has not yet received approval from the Dean of Harvard College, and therefore at this point is not a
                  recognized undergraduate student group. Until it obtains approval, the SEC does not have permission to use the
                  name “Harvard”.

                  2. Even if it were an approved undergraduate student group, the SEC would not be permitted to use any of
                  Harvard’s trademarks, including the VERITAS shield which currently appears on the SEC’s home page without
                  explicit permission.

                  3. Even assuming the SEC becomes a recognized student group, this does mean that a web site operated by the
                  SEC is an “o cial” Harvard web site. Ass I’ve explained to you before, o cial Harvard web sites are those operated
                  by the University itself. Currently, the SEC web site and the houseSYSTEM web site are designed so as to appear to
                  be web sites operated or o cial endorsed by the University. The College is concerned that this may create
                  confusion for students accessing or viewing the site.

                  4. A good deal of the current content of the houseSYSTEM web site constitutes copyright infringement, for
                  example, the long descriptive passages about each of the Houses.

                  5. The SEC’s intention to link to House facebooks or otherwise publish identifying information about the students
                  raises separate concerns about student privacy.


                  6. The description of Think Computer as a “Harvard Student-Run Enterprise,” which appears on the SEC web site, is
                  unclear and potentially misleading. As currently worded, it sounds as though Think Computer is a Harvard
                  business that is run by students, rather than a business that is run by a student who currently attends Harvard.
                  Students with individual businesses may not use Harvard’s name without permission or in any way suggest that
                  their businesses are sponsored or endorsed by Harvard.

                  There are also several serious concerns about your operation of your business, Think Computer. These issues are
                  as follows:

                  1. You have not registered your intent to operate a business from Harvard property with the Dean of the College
                  and therefore, have not obtained permission from the College to do so, as the Handbook requires.

                  2. The Think Computer web site lists your Harvard mailing address and telephone number as one of your o ces,
                  which is prohibited.



https://wholemars.net/2020/12/08/harvard-shut-down-aaron-greenspans-website-for-stealing-student-passwords/                                  15/19
12/10/2020                                 Harvard Shut Down Aaron Greenspan’s Website for Stealing Student Passwords – Whole Mars Catalog

                  3. The Think Computer web site states that Harvard University is using one of your products. As stated above,
                  students may not in any way suggest that Harvard endorses a private business.

                  I have provided this summary as I wanted you to be aware of the issues in advance of our meeting. All of these
                  issues must be addressed in one way or another. As you know, violations of the College’s regulations may lead to
                  disciplinary action.

                  Aaron Greenspan

        Why is it so hard for him to follow rules? He must have no sense of right or wrong. This is the worst product launch in history!
        So much for inventing Facebook. Instead of coding, building features, and listening to customers he just spent a ton of time
        arguing with everyone like he always does.


        Then, the school had to send an email to all the students to correct the misleading information Aaron had put out:

                  I emphasize that the College did not ask for personal information about students or your subscribers but only for
                  a list of usernames, so that it could inform those users to change their FAS passwords. Aaron was asked to comply
                  by Friday, August 15, which he did. I note that, in addition to the usernames, Aaron provided information that the
                  College had not requested.

                  Aaron Greenspan

        What did Aaron do when called out by the Dean?

        What do you think?

                  “DO NOT RESPOND to Jay Ellison’s e-mail. I am speaking with a number of attorneys right now,” I wrote frantically
                  to everyone involved as I looked up the number for a law rm that Brad’s father’s friend had recommended.


                  Aaron Greenspan

        So… you’re speaking to them or you’re about to call them? You get your friends in trouble, and then you lie to them?

                  “Well, it seems as though they’re a little afraid of the competition you’re giving them,” one of the lawyers said.
                  “This could be construed as anti-competitive behavior.”

                  “I’m not sure I see it like that,” I said, still unsure of Harvard’s real motive.

                  “Well, regardless that’s what is in a courtroom.” Realizing that my opinion really didn’t mater, I decided to let the
                  lawyers handle the law.

                  Aaron Grenspan

        This must have been the moment Aaron Greenspan realized you need to lie about what’s happening at all times to protect
        yourself in a situation where you’re breaking the law. Stealing students’ account information is now “competition”. Sounds
        exactly like the kind of gaslighting Aaron Greenspan is still doing today.

                  “Now just to clear something up you mentioned a while ago, I’d like you to use me as a conduit to speak to the rest
                  of the administration.”

https://wholemars.net/2020/12/08/harvard-shut-down-aaron-greenspans-website-for-stealing-student-passwords/                                  16/19
12/10/2020                                 Harvard Shut Down Aaron Greenspan’s Website for Stealing Student Passwords – Whole Mars Catalog

                  I let Jay talk, and talk, and talk, re-hashing the same twisted arguments he had put forth over the previous two
                  weeks, which had collectively made my life a living hell. I tried not to sco f or show any hint of emotion. My goal
                  was perfect, icy silence. I would show them how much of a rebel I was.

                  Aaron Greenspan

        Just cooperate with them! Do you not understand that the Dean is telling you he wants you to stop harassing the faculty? The
        only reason this process is di cult is that you’re trying to be a “rebel”. If you just followed instructions, there would be no need
        to make absolutely sure your project doesn’t appear to be associated with Harvard in any way. They were embarrassed to see
        what kind of person Aaron was, and didn’t want his actions and behavior to tarnish the good name of the school. Aaron
        Greenspan was a complete nightmare to deal with, but the faculty held strong because they knew they needed to protect the
        other students from people like him. Who knows what would have happened if they had let Aaron continue to run amok?

        Aaron then decided to shout at the school dean some more.


                  “…I found out that Mr. Osterberg, who wasn’t a student, but who claimed to be, had actually signed onto
                  houseSYSTEM not only from his own computer, but from Georgene Herschbach’s computer, in University Hall
                  South. Now, I don’t know what an average HASCS sta fer would be doing loging on there, unless he was showing
                  something to someone.”

                  Jay looked unperturbed. “yes, there was a meeting where I believe HASCS gave some administrators a tour of
                  your site…”

                  I cut him o f.

                  “That’s not acceptable! I o fered to show you everything. I even o fered to show you the source code! You said
                  “no!”. If you didn’t want to see it, then why did you have to break in, and instruct someone to sign up under false
                  pretenses?” I was raging mad; my cheeks were on re.

                  “Not only that! But you just got nished telling me, for more than thirty minutes, how the club that I was elected
                  President of in February, whatever you’d like to call it, wasn’t even a valid student organization! So, if you really
                  believe that, then Rick Osterberg wasn’t even breaking into one of Harvard’s own servers –– he was breaking into
                  MY server! Think Computer Corporation owns that server! Not Harvard! That Jay, is illegal!”


                  “And this, right here, is proof. Not from some random person. It’s a signed letter, from the Harvard Registrar,
                  certifying that Richard Osterberg is not, nor has ever been, a student in the Graduate School of Arts and Sciences.”

                  “You lied! You did this all to nd out what was on the site, and you lied to do it! I hope… that I never, ever have to
                  be this disappointed… in my teachers… ever again!”

                  I couldn’t help it; I had let down my guard by revealing my emotions. Fortunately, I had kept it up long enough
                  that it didn’t mater. Jay Ellison, for a moment, was speechless. When I le t, we both knew who was the adult in the
                  room.

                  Aaron Greenspan

        Holy shit. This guy is fucking nuts. You really thought you could ask Harvard students for their school email and password and
        nobody from the school would try and investigate what’s going on? How exactly is it illegal to register for a website?

https://wholemars.net/2020/12/08/harvard-shut-down-aaron-greenspans-website-for-stealing-student-passwords/                                    17/19
12/10/2020                                              Harvard Shut Down Aaron Greenspan’s Website for Stealing Student Passwords – Whole Mars Catalog

        Aaron Greenspan clearly has serious mental health and anger issues that continue to this day.

        Anyway, that’s the story of how Aaron Greenspan supposedly invented Facebook. He built an ugly site that tried to use the
        school login info and nearly got expelled for it. A ter harassing and threatening Harvard’s faculty, rather than simply
        apologizing and cooperating, he then went on to claim Mark Zuckerberg was evil for stealing the idea from him. Later he
        claimed Square ripped of Square Cash from his shitty app FaceCash, which was also shut down for breaking the law.

        Disciplined by Harvard for breaking the rules with houseSYSTEM. FaceCash, the worst app in Silicon Valley, shut down by the
        government for failing to comply with the laws around money transmitters a ter Aaron Greenspan couldn’t raise money due
        to his own ineptitude. And now harassing and threatening people for cash with Think Computer and the fraudulent Think
        Computer foundation. Aaron Greenspan’s entire life has been one long story of illegal activity and shocking blatant fraud
        mixed with impotent rage.


        And remember, this is how Aaron tells the story. This is the version that tries to make him look good. Imagine hearing what
        really happened, from the school’s perspective? Imagine how bad that version sounds.


        SHARE THIS:


          Twitter      Facebook




        POSTED IN AARON JACOB GREENSPAN.




        2 THOUGHTS ON “HARVARD SHUT DOWN AARON
        GREENSPAN’S WEBSITE FOR STEALING STUDENT
        PASSWORDS”
                   BURT
                   D E C E M B E R 9 , 2 0 2 0 AT 1 2 : 3 1 A M
        ROFL. “Alan Dershowitz was one of the lawyers that helped defend Je fery Epstein. He would never work with a monster like Aaron though. You’ve gotta draw the
        line somewhere.”

        Aaron Greenspan to this very day post people’s private information all over the web and refuses to remove it.


        R E P LY



                   CRIMSON
                   D E C E M B E R 9 , 2 0 2 0 AT 1 1 : 4 2 A M
        Aaron Greenspan twisted the story around. Greenspan was behind all the negative comments about Robert Neugeboren and removed all the positive comments.

        This is absolutely false.
        “Yet when Greenspan attempted to get signatures on a letter he dra ted to the administration calling for changes, he found students reluctant to put their names
        down on paper. “They were afraid that there would be some sort of reprisals,” said Greenspan.”


        Professor Neugeboren should see this post and comment.

        https://www.extension.harvard.edu/faculty-directory/robert-neugeboren



https://wholemars.net/2020/12/08/harvard-shut-down-aaron-greenspans-website-for-stealing-student-passwords/                                                                18/19
12/10/2020                                  Aaron Greenspan Threatens to File Another Lawsuit Fearing Publication of Story – Whole Mars Catalog




             MENU




        WHOLE MARS CATALOG
        Access to tools for the new world


        WRITTEN BY STEVE
        DECEMBER 9, 2020
        A ARON GREENSPAN THREATENS TO FILE ANOTHER LAWSUIT
        FEARING PUBLICATION OF STORY

        Here at Whole Mars, we’re gearing to nally publish the Aaron Greenspan story –– a 10 part series that will document years of
        harassment and criminal activity by Aaron Greenspan. Naturally, Greenspan is very very scared. Make sure you subscribe for
        updates as each chapter is published.

        Today, Aaron Greenspan sent a series of threatening emails warning that “this will need to be handled somehow” and
        threatened to le another lawsuit while waiting to hear whether the rst one would be dismissed or stricken under
        California’s anti-SLAPP law.




        We’ve taken great risk to document the fact that Aaron Jacob Greenspan is an extremely dangerous individual. He is a
        ruthless and pernicious liar, who likely su fers from narcissistic personality disorder.


https://wholemars.net/2020/12/09/aaron-greenspan-threatens-to-ﬁle-another-lawsuit-fearing-publication-of-story/                                   1/3
12/10/2020                                            Aaron Greenspan Threatens to File Another Lawsuit Fearing Publication of Story – Whole Mars Catalog

        Greenspan has also admitted to anger issues that are completely out of control, driving him to seek revenge for even small or
        imagined slights. He has stated publicly that “When I get angry, I like to do something about it”.




        Well Aaron, for once try getting angry and not doing something about it. Try not retaliating every time someone calls you out
        while you ruthlessly smear others for money. You’re on the road to destroying your own life, just as you did when
        houseSYSTEM was shut down for stealing students’ login information, or when FaceCash was shut down for violating
         nancial regulations. If you continue on the path you’re on without apologizing and making a major change, soon you will run
        Think Computer and the Think Computer Foundation into the ground too.

        Don’t say nobody warned you.


        SHARE THIS:


          Twitter      Facebook




        POSTED IN AARON JACOB GREENSPAN.




        ONE THOUGHT ON “AARON GREENSPAN THREATENS TO
        FILE ANOTHER LAWSUIT FEARING PUBLICATION OF
        STORY”
                   GAR
                   D E C E M B E R 9 , 2 0 2 0 AT 8 : 2 2 P M
        Aaron Greenspan violated Computer Fraud and Abuse Act of 1986.


        https://blog.simplejustice.us/2011/05/18/nobody-wants-to-hear-bad-things/

        R E P LY




https://wholemars.net/2020/12/09/aaron-greenspan-threatens-to-ﬁle-another-lawsuit-fearing-publication-of-story/                                             2/3
1/13/2021                                            Aaron Greenspan Comments on Chapter 7 of Stalker Story – Whole Mars Catalog




            MENU




        WHOLE MARS
        WRITTEN BY STEVE ON JANUARY 13, 2021

        A ARON GREENSPAN CO MMENTS O N CHA PTER 7 O F STA LKER STO RY

        On Monday, we published the latest chapter of the Aaron Greenspan stalker story, Chapter 7: Who is Aaron Greenspan? The
        shocking and sad story of Aaron Greenspan’s life has made waves across the internet, attracting more page views than any
        other chapter.

        One person who has been eagerly reading each chapter of the story is Aaron Greenspan himself. In response to the
        publication of Chapter 7, he delivered the following series of threats. Wait until he sees Chapter 8!

                  From: Aaron Greenspan <aaron.greenspan@PLAINSITE.ORG>
                  Sent: Monday, January 11, 2021 3:31 PM
                  Subject: Further Violations

                  As of last week, Omar is attempting to shame people I know again, and I am concerned for their and my safety,
                  especially given the current extremely frightening tinderbox political environment we nd ourselves in fueled
                  largely by disinformation on the internet. As I feared, what you deemed a “virtual shooting gallery” referring to
                  the internet broadly has now become a real shooting gallery in places like the Capitol. So it deeply worries me
                  that as of today, a ter deliberately moving more of his websites outside of the federal courts’ direct jurisdiction to
                  Eastern Europe just last week (while the lawsuit is pending), Omar has posted what I will diplomatically call a 143-
                  page one-star book review full of so many lies I literally have lost count.

                  This is not a healthy cycle. The more Omar lies and attempts to escape accountability for his actions, the more
                  facts will be included in my proposed supplemental complaint, which means you will have to spend time reading
                  and opposing it, which means it will cost Omar (and/or his donors) money, which means he will get more upset
                  with me. And since he has now written over 300 pages as part of “The Story” alone, that expense is likely to be
                  signi cant. And the tragedy here is that it’s entirely avoidable.

                  The closest thing to an olive branch as I can nd is the sentence toward the beginning of Omar’s “Chapter 7”
                  expressing some hope that I would one day be his friend: “However, it’s not as fun living it and I doubt Aaron will
                  ever want to be friends (though I hope I’m wrong).” I’m not exactly sure how to interpret this given that the rest of
                  what he wrote is adamant that I am a “criminal.” If Omar wants to put this all behind him and emerge on good
                  terms, to the extent that is even possible now, this is not the way to proceed. Su ce it to say that each and every
                  public false statement and violation of our agreement is another violation of the Court’s September 2, 2020
                  Order. Accordingly, I intend to le a motion to compel Omar to comply with that Order, which will involve the
                  removal of all false and/or unlawful content posted about me on any website he controls since it was issued
                  (which e fectively means all content he has posted about me since then).


                  Along those lines, I recently explained that one of Omar’s posts concerning the server in New Jersey was
                  completely false (https://wholemars.net/2020/12/25/aaron-greenspan-attempts-to-hack-into-whole-mars/), and
https://wholemars.net/2021/01/13/aaron-greenspan-comments-on-chapter-7-of-stalker-story/                                                   1/7
1/13/2021                                            Aaron Greenspan Comments on Chapter 7 of Stalker Story – Whole Mars Catalog

                  even o fered to share evidence with you. You did not respond, yet that post remains on-line. So does the
                  settlement e-mail that you yourself agreed would be kept con dential, leading to your recorded apology by
                  voicemail when it was published the rst time. I am confused as to why anything you designated con dential
                  remains public when you have acknowledged that it should not be. And I’m not sure I can safely communicate
                  with you—which is a re lection on your professionalism, not mine—when everything you forward to Omar ends
                  up posted publicly and your promises via phone cannot be relied upon. If the e-mail I sent regarding proposed
                  settlement is not removed from Omar’s website at https://wholemars.net/2020/12/25/merry-christmas-and-
                               ♥
                  thank-you- %ef%b8%8f/ today I will be forced to le for further sanctions. I should also be extremely clear that
                  Omar does not have my permission to cite my book, Authoritas, in excess of what is permitted by copyright law
                  under fair use doctrine, which means the minimum amount necessary to make whatever point he is trying to
                  make.

                  On December 13th, Omar wrote “I don’t know how to make it stop,” with “it” presumably referring to the general
                  con lict between us. The solution is really simple. The only person here churning out hundreds of pages of false
                  information about the other is Omar. All Omar has to do is stop himself. Please ensure that he does.

                  Aaron


                  PlainSite | https://www.plainsite.org

        In this rst threatening e-mail message, Greenspan promises retaliation should we continue to tell the story of his “charity”
        Think Computer Foundation’s harassment campaign against myself and other Tesla customers. He writes “The more Omar lies
        and attempts to escape accountability for his actions, the more facts will be included in my proposed supplemental
        complaint, which means you will have to spend time reading and opposing it, which means it will cost Omar (and/or his
        donors) money”.

        Threatening to le frivolous legal complaints against journalists exercising their rst amendment rights with the stated goal
        of “cost[ing] Omar money” is not just unethical and wrong –– it’s also illegal. Aaron Greenspan knows there is no chance he
        will win his meritless lawsuit, but winning isn’t the goal. As he openly admits, his only goal is to cost his victims money and
        time defending against his baseless allegations. This is called a Strategic Lawsuit Against Public Participation: A legal action
        initiated to stop someone from speaking up about an issue of public interest. Unfortunately for Aaron Greenspan, SLAPP-suits
        are illegal under California’s anti-SLAPP law. This law forces anyone found guilty of ling an illegal SLAPP-suit to pay the legal
        bills of the opposing party. That means that in a beautiful dose of karma, any attempts by Aaron Greenspan to try and
        retaliate by in licting nancial harm would only end up costing Greenspan himself.

        The next day, Aaron Greenspan followed up with another threatening e-mail:

                  From: Aaron Greenspan <aaron.greenspan@plainsite.org>
                  Sent: Monday, January 11, 2021 8:24 PM
                  Subject: Fwd: Further Violations


                  Have it your way.

                  As of 4:51 P.M., Omar is now broadcasting further the settlement e-mail you agreed would be kept con dential
                  and apologized about previously when you referenced violating our agreement the rst time on September 9,
                  2020 in a recorded message. He is further using the e-mail to solicit the interest of author Ben Mezrich, with
                  whom I have a history, to write a book about him.

https://wholemars.net/2021/01/13/aaron-greenspan-comments-on-chapter-7-of-stalker-story/                                                    2/7
1/13/2021                                            Aaron Greenspan Comments on Chapter 7 of Stalker Story – Whole Mars Catalog

                  I suggest that you resign as counsel for Omar Qazi and Smick Enterprises, Inc. Either way, I will be reporting you to
                  the State Bar of California for numerous violations of the Rules of Professional Conduct and 18 U.S.C. § 1621.

                  Aaron

                  PlainSite | https://www.plainsite.org


        You can read Aaron Greenspan’s extortion letter, in which he demands $50,000 to drop his SLAPP-suit, on our blog here. The
        settlement proposal also included a number of other ridiculous demands, such as a donation to the “charity” that has been
        stalking and harassing me for two years, a public statement praising that charity, and a $100,000 ne for every future
        mention of Aaron Greenspan. Greenspan does not want people to see these demands because they expose his true intentions
        behind the lawsuit: harassment and extortion.

        We will keep you posted on any further attempts at retaliation by Aaron Greenspan designed to silence us and prevent us
        from sharing the story of his fraudulent charity’s harassment and threats. The ironic part of all this, of course, is that we don’t
        want to be spending time talking about Aaron Greenspan. TSLAQ is now irrelevant, and an insigni cant nobody like Aaron
        Greenspan is the last person we want to write about when there are so many more interesting things happening in the world.
        Bizarrely, Greenspan has repeatedly chosen to forcefully insert himself into our lives without consent, despite the
        consequences to his reputation and resulting criminal penalties. It is only because of Aaron Greenspan’s own choices that
        we’re forced to tell this story. We have no control over Greenspan’s choices, but he is free to alter them at any time. Why he has
        chosen this path of destruction is anyone’s guess.

        Chapter 8 of the Aaron Greenspan story contains the most shocking and compelling evidence of criminal activity by the Think
        Computer Foundation yet. In this next chapter, we will share details of how Think Computer Foundation and Aaron Greenspan
        incited an anonymous online mob into a campaign of harassment, intimidation, and violent threats through false
        accusations, including that Tesla customers were paid by Elon Musk to praise the company.

        We will share how he targeted my family when I refused to obey his orders to stay silent about his criminal activity.

        We will share how Greenspan’s irrational anger over a Bloomberg Businessweek feature I was included in lead him to le
        numerous false police reports against me, including a claim that I was a pedophile in possession of child pornography led
        just one day a ter the publication of the Bloomberg feature. Filing a false police report is a crime that can land you in prison.
        We have a copy of the police report and proof that Aaron Greenspan knew he was lying to the police.


        We will share how Greenspan silences journalists covering his criminal activity through campaigns of intimidation and
        fraudulent DMCA takedown notices. And that’s all just the tip of the iceberg –– we will share it all, the whole story.

        It’s bound to be the most shocking chapter of the story yet, and could very well send Aaron Greenspan to prison. Our intention
        in sharing this story is not to harm Aaron Greenspan in any way, but merely to share the truth behind all of Aaron Greenspan’s
        false and deceptive allegations, with evidence to back it up. Once the story is nished, we will take it to the police to let them
        know what really happened. We will take it to the IRS, the State of California, and the State of Ohio. We will take it to the
        Securities and Exchange Commission. We will take it to anyone even remotely connected to Think Computer Foundation who
        is willing to listen.

        In each case, we will press as hard as we can for the harshest civil & criminal penalties available, and push for new restrictions
        on abusive harassment by short-sellers if necessary. If Greenspan has done nothing wrong, he has nothing to worry about just


https://wholemars.net/2021/01/13/aaron-greenspan-comments-on-chapter-7-of-stalker-story/                                                      3/7
1/13/2021                                            Aaron Greenspan Comments on Chapter 7 of Stalker Story – Whole Mars Catalog

        as his false accusations and demand for criminal charges against me yielded no results. However, Greenspan knows what he
        has done is very wrong. That’s why he’s starting to get very worried, as these escalating threats suggest.

        Aaron Greenspan has admitted that he is willing to resort to violence to silence us if his attempts at non-violent retaliation
        fail. We’ve received death threats and threats of torture with vivid descriptions, including videos depicting lethal weapons
        being tested by TSLAQ members. If Greenspan wants to try and hurt us, nancially or physically, so be it. If I have to die over
        this nonsense, so be it. We are going to tell this story, because Aaron Greenspan has le t us no other choice.

        Aaron, there’s only one way out of this –– and it’s not threats and violence. Apologize and admit you were wrong. Put an end
        to your harassment campaign immediately. Admit that you were wrong about Tesla customers being compensated by Tesla,
        and apologize for the harm you caused with your demonstrably false conspiracy theories, designed to incite harassment. You
        will be amazed at how much easier life is, and how quickly everyone’s opinion of you will change, when you stop acting like a
        complete asshole. You’re walking down a path that will destroy your business and your life if you don’t change course soon,
        and you’re smart enough to know that. Turn your life around today –– it’s never too late. You’re at a fork in the road. On one
        path lies the potential for greatness. On the other, a future in ruin.


        Do the right thing and expect nothing in return. Try and undo the damage you’ve caused. Watch how quickly your heart heals
        without the constant corrosion of hatred eating you from the inside. You’ll be pleasantly surprised at how quickly everyone’s
        attitude towards you changes when you’re not spending your days trying to hurt others.

        The choice is yours, and yours alone. Please do the right thing. It would be an absolute shame for someone with your talents
        and abilities to languish in prison when there’s so much you could do to help the world, instead of trying to burn it down.

        We know you’ve been through a lot of pain, and life has o ten seemed unfair. But that doesn’t mean it makes sense to turn on
        the world, or to hurt others the way you were hurt. Don’t give up on the world. Don’t give up on love. We are all Americans, and
        our country needs us now more than ever. Despite everything that’s happened there is still hope, but only if we choose to
        chase it. Wasting time bickering with each other over complete bullshit is not going to cut it.


                     MA
                     @pmarca
            "No matter what your past has been, you have a spotless
            future." -- Tony Hsieh, RIP
            11 09 PM · Nov 27, 2020
                7.6K        1.3K people are Tweeting about this
        SHARE THIS:


          Twitter     Facebook    Reddit    LinkedIn    Email

        LIKE THIS:


        Loading...




        RELATED




https://wholemars.net/2021/01/13/aaron-greenspan-comments-on-chapter-7-of-stalker-story/                                                   4/7
1/13/2021                                                       Aaron Greenspan Comments on Chapter 7 of Stalker Story – Whole Mars Catalog




        Chapter 7: Who is Aaron Greenspan?                           Aaron Greenspan Sends Dozenth DMCA Takedown Notice,          Chapter 6: Meet Aaron Jacob Greenspan
        January 11, 2021                                             This Time to Hide Evidence of Criminal Activity at Harvard   December 24, 2020
        In "Aaron Jacob Greenspan"                                   January 5, 2021                                              In "Aaron Jacob Greenspan"
                                                                     In "Aaron Jacob Greenspan"




        POSTED IN AARON JACOB GREENSPAN, CYBERSTALKING, DAMN SHAWTY, DISINFORMATION CAMPAIGNS, FRAUD, GREENSPAN STORY,
        SHIT ON A PLATE, SHORT SELLERS.




        2 THOUGHTS ON “AARON GREENSPAN COMMENTS ON
        CHAPTER 7 OF STALKER STORY”
                   LESSMOG
                   J A N U A R Y 1 3 , 2 0 2 1 AT 6 : 4 5 A M
        While I seriously doubt there is a bright future for Aaron along any road he may pick now, a reasonable start would be to simply stop hurting himself over and over
        with these fumblingly thuggish attacks which only come back to haunt him. That is the least bad outcome for Aaron at this point, as I see it. He really should have
        stopped much sooner.


        But equally I doubt he is actually capable of doing what’s best for him. A vital part is missing in his mental setup.

        Meanwhile we can be grateful for Aaron and his cohorts of tsla-shorts for the enrichment they have provided us with, making it possible to support Omar’s case,
        cause and course. Thanks a billion!


        And thanks, Omar, for sharing this horror story! Best wishes!

        R E P LY



                   SPENCER
                   J A N U A R Y 1 3 , 2 0 2 1 AT 7 : 5 7 A M
        I can’t wait to read chapter 8!


        R E P LY



        LEAVE A REPLY




https://wholemars.net/2021/01/13/aaron-greenspan-comments-on-chapter-7-of-stalker-story/                                                                                      5/7
1/13/2021                                                Aaron Greenspan Comments on Chapter 7 of Stalker Story – Whole Mars Catalog

            Enter your comment here...




            Search …




        SUBSCRIBE VIA EMAIL

        Enter your email address to get new posts sent straight to your inbox.


        Join 18,175 other subscribers


            Email Address



              SUBSCRIBE


        LEGAL FUND

        If you can, please donate to the Aaron Greenspan defense fund via GoFundMe or PayPal.

        Thank you so much for your support, you have no idea how much it means.   ♥

        SPONSORED


             Abused by Clergy in CA?
             If you have info regarding alleged
             abuse or cover-up involving these
             men, call today.

             Ad Jeff Anderson & Ass…   Contact Us




             PREVIOUS POST




https://wholemars.net/2021/01/13/aaron-greenspan-comments-on-chapter-7-of-stalker-story/                                               6/7
